Exhibit 10.1
NORTHFIELD BANK
EMPLOYEE STOCK OWNERSHIP PLAN
(adopted effective January 1, 2007)

 



--------------------------------------------------------------------------------



 



NORTHFIELD BANK
EMPLOYEE STOCK OWNERSHIP PLAN
     This Employee Stock Ownership Plan executed on the 25th day of March, 2009,
by Northfield Bank, a federally chartered stock savings bank (the “Bank”),
W I T N E S S E T H T H A T
     WHEREAS, the board of trustees of the Bank has established the Northfield
Bank Employee Stock Ownership Plan (the “Plan”), effective January 1, 2007 as a
stock bonus plan with the primary purpose of investing Employer securities; and
     WHEREAS, under the terms of the Plan, the Employer may amend the Plan from
time to time.
     NOW, THEREFORE, effective January 1, 2007, except as otherwise provided
herein, the Employer hereby amends and restate the Plan in its entirety in order
to timely submit the Plan to the IRS for a favorable determination letter under
Cycle D of the EGTRRA remedial amendment period filing procedures set forth in
IRS Notice 2009-6. The Employer’s EIN is 13-5578494.
     IN WITNESS WHEREOF, the Bank has adopted this Plan and caused this
instrument to be executed by its duly authorized officers as of the above date.

                 
ATTEST:
          NORTHFIELD BANK    
 
               
/s/ Madeline Frank
      By:   /s/ John W. Alexander    
 
               
Secretary
          Authorized Officer    

 



--------------------------------------------------------------------------------



 



CONTENTS

              Page No.
Section 1. Plan Identity
    1  
1.1 Name
    1  
1.2 Purpose
    1  
1.3 Effective Date
    1  
1.4 Fiscal Period
    1  
1.5 Single Plan for All Employers
    1  
1.6 Interpretation of Provisions
    1  
Section 2. Definitions
    1  
Section 3. Eligibility for Participation
    10  
3.1 Initial Eligibility
    10  
3.2 Definition of Eligibility Year
    10  
3.3 Terminated Employees
    10  
3.4 Certain Employees Ineligible
    10  
3.5 Participation and Reparticipation
    11  
3.6 Omission of Eligible Employee
    11  
3.7 Inclusion of Ineligible Employee
    11  
Section 4. Contributions and Credits
    11  
4.1 Discretionary Contributions
    11  
4.2 Contributions for Stock Obligations
    11  
4.3 Conditions as to Contributions
    12  
4.4 Rollover Contributions
    12  
Section 5. Limitations on Contributions and Allocations
    12  
5.1 Limitation on Annual Additions
    12  
5.2 Effect of Limitations
    14  
5.3 Limitations as to Certain Participants
    15  
5.4 Erroneous Allocations
    15  
Section 6. Trust Fund and Its Investment
    15  
6.1 Creation of Trust Fund
    15  
6.2 Stock Fund and Investment Fund
    15  
6.3 Acquisition of Stock
    16  
6.4 Participants’ Option to Diversify
    16  
Section 7. Voting Rights and Dividends on Stock
    17  
7.1 Voting and Tendering of Stock
    17  
7.2 Application of Dividends
    18  
Section 8. Adjustments to Accounts
    19  
8.1 ESOP Allocations
    19  
8.2 Charges to Accounts
    20  
8.3 Stock Fund Account
    20  
8.4 Investment Fund Account
    20  
8.5 Adjustment to Value of Trust Fund
    20  
8.6 Participant Statements
    20  
Section 9. Vesting of Participants’ Interests
    21  
9.1 Deferred Vesting in Accounts
    21  
9.2 Computation of Vesting Years
    21  
9.3 Full Vesting Upon Certain Events
    22  
9.4 Full Vesting Upon Plan Termination
    23  

 



--------------------------------------------------------------------------------



 



              Page No.
9.5 Forfeiture, Repayment, and Restoral
    23  
9.6 Accounting for Forfeitures
    23  
9.7 Vesting and Nonforfeitability
    23  
Section 10. Payment of Benefits
    24  
10.1 Benefits for Participants
    24  
10.2 Time for Distribution
    24  
10.3 Marital Status
    25  
10.4 Delay in Benefit Determination
    25  
10.5 Accounting for Benefit Payments
    25  
10.6 Options to Receive and Sell Stock
    26  
10.7 Restrictions on Disposition of Stock
    26  
10.8 Continuing Loan Provisions; Creations of Protections and Rights
    27  
10.9 Direct Rollover of Eligible Distribution
    27  
10.10 Waiver of 30-Day Period After Notice of Distribution
    28  
Section 11. Rules Governing Benefit Claims and Review of Appeals
    28  
11.1 Claim for Benefits
    28  
11.2 Notification by Committee
    28  
11.3 Claims Review Procedure
    28  
Section 12. The Committee and its Functions
    29  
12.1 Authority of Committee
    29  
12.2 Identity of Committee
    29  
12.3 Duties of Committee
    29  
12.4 Valuation of Stock
    29  
12.5 Compliance with ERISA
    30  
12.6 Action by Committee
    30  
12.7 Execution of Documents
    30  
12.8 Adoption of Rules
    30  
12.9 Responsibilities to Participants
    30  
12.10 Alternative Payees in Event of Incapacity
    30  
12.11 Indemnification by Employers
    30  
12.12 Nonparticipation by Interested Member
    30  
Section 13. Adoption, Amendment, or Termination of the Plan
    30  
13.1 Adoption of Plan by Other Employers
    30  
13.2 Plan Adoption Subject to Qualification
    31  
13.3 Right to Amend or Terminate
    31  
Section 14. Miscellaneous Provisions
    31  
14.1 Plan Creates No Employment Rights
    31  
14.2 Nonassignability of Benefits
    31  
14.3 Limit of Employer Liability
    32  
14.4 Treatment of Expenses
    32  
14.5 Number and Gender
    32  
14.6 Nondiversion of Assets
    32  
14.7 Separability of Provisions
    32  
14.8 Service of Process
    32  
14.9 Governing State Law
    32  
14.10 Employer Contributions Conditioned on Deductibility
    32  
14.11 Unclaimed Accounts
    32  
14.12 Qualified Domestic Relations Order
    33  
14.13 Use of Electronic Mediums to Provide Notices and Make Participant
Elections
    33  

(ii)



--------------------------------------------------------------------------------



 



              Page No.
Section 15. Top-Heavy Provisions
    34  
15.1 Top-Heavy Plan
    34  
15.2 Definitions
    34  
15.3 Top-Heavy Rules of Application
    35  
15.4 Minimum Contributions
    36  
15.5 Top-Heavy Provisions Control in Top-Heavy Plan
    36  

 (iii)

 



--------------------------------------------------------------------------------



 



NORTHFIELD BANK
EMPLOYEE STOCK OWNERSHIP PLAN
Section 1 Plan Identity.
     1.1 Name. The name of this Plan is “Northfield Bank Employee Stock
Ownership Plan.”
     1.2 Purpose. The purpose of this Plan is to describe the terms and
conditions under which contributions made pursuant to the Plan will be credited
and paid to the Participants and their Beneficiaries.
     1.3 Effective Date. The Effective Date of this Plan is January 1, 2007.
     1.4 Fiscal Period. This Plan shall be operated on the basis of a January 1
to December 31 fiscal year for the purpose of keeping the Plan’s books and
records and distributing or filing any reports or returns required by law.
     1.5 Single Plan for All Employers. This Plan shall be treated as a single
plan with respect to all participating Employers for the purpose of crediting
contributions and forfeitures and distributing benefits, determining whether
there has been any termination of Service, and applying the limitations set
forth in Section 5.
     1.6 Interpretation of Provisions. The Employers intend this Plan and the
Trust Agreement to be a qualified stock bonus plan under Section 401(a) of the
Code and an employee stock ownership plan within the meaning of
Section 407(d)(6) of ERISA and Section 4975(e)(7) of the Code. The Plan is
intended to have its assets invested primarily in qualifying employer securities
of one or more Employers within the meaning of Section 407(d)(3) of ERISA, and
to satisfy any requirement under ERISA or the Code applicable to such a plan.
     Accordingly, the Plan and Trust Agreement shall be interpreted and applied
in a manner consistent with this intent and shall be administered at all times
and in all respects in a nondiscriminatory manner.
Section 2. Definitions.
     The following capitalized words and phrases shall have the meanings
specified when used in this Plan and in the Trust Agreement, unless the context
clearly indicates otherwise:
     “Account” means a Participant’s interest in the assets accumulated under
this Plan as expressed in terms of a separate account balance which is
periodically adjusted to reflect his Employer’s contributions, the Plan’s
investment experience, and distributions and forfeitures.
     “Active Participant” means a Participant who has satisfied the eligibility
requirements under Section 3 and who has at least 1,000 Hours of Service during
the current Plan Year. However, a Participant shall not qualify as an Active
Participant unless (i) he is in active Service with an Employer as of the last
day of the Plan Year, or (ii) he is on a Recognized Absence as of that date, or
(iii) his Service terminated during the Plan Year by reason of Disability,
death, or Normal Retirement.
     “Affiliated Employer” means a member of an affiliated service group within
the purview of section 414(b), (c) or (m) and 415(h) of the Code, any other
corporation, partnership, or proprietorship which adopts this Plan with the
Bank’s consent pursuant to Section 13.1, and any entity which succeeds to the
business of any Employer and adopts the Plan pursuant to Section 13.2.

 



--------------------------------------------------------------------------------



 



     “Bank” means Northfield Bank and any entity which succeeds to the business
of Northfield Bank and adopts this Plan as its own pursuant to Section 13.1 of
the Plan.
     “Beneficiary” means the person or persons who are designated by a
Participant to receive benefits payable under the Plan on the Participant’s
death. In the absence of any designation or if all the designated Beneficiaries
shall die before the Participant dies or shall die before all benefits have been
paid, the Participant’s Beneficiary shall be his surviving Spouse, if any, or
his estate if he is not survived by a Spouse. The Committee may rely upon the
advice of the Participant’s executor or administrator as to the identity of the
Participant’s Spouse.
     “Break in Service” means any Plan Year, or, for the initial eligibility
computation period under Section 3.2, the 12-consecutive month period beginning
on the first day of which an Employee has an Hour of Service, in which an
Employee has 500 or fewer Hours of Service. Solely for this purpose, an Employee
shall be considered employed for his normal hours of paid employment during a
Recognized Absence (said Employee shall not be credited with more than 501 Hours
of Service to avoid a Break in Service), unless he does not resume his Service
at the end of the Recognized Absence. Further, if an Employee is absent for any
period (i) by reason of the Employee’s pregnancy, (ii) by reason of the birth of
the Employee’s child, (iii) by reason of the placement of a child with the
Employee in connection with the Employee’s adoption of the child, or (iv) for
purposes of caring for such child for a period beginning immediately after such
birth or placement, the Employee shall be credited with the Hours of Service
which would normally have been credited but for such absence, up to a maximum of
501 Hours of Service.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the committee responsible for the administration of this
Plan in accordance with Section 12.
     “Company” means Northfield Bancorp, Inc., the holding company of the Bank,
and any successor entity which succeeds to the business of the Company.
     “Compensation” means with respect to a Plan Year, the base compensation
receivable by an Eligible Employee from the Employer for the calendar year prior
to any reduction pursuant to a salary deferral agreement under a 401(k) Plan.
Base compensation shall include salary, before-tax contributions, wages and wage
continuation payments to an Employee who is absent due to illness or disability
of a short-term nature, the amount of any Employer contributions under a
flexible benefits program maintained by the Employer under Code Section 125
pursuant to a salary reduction agreement entered into by the Participant under
Code Section 125, or elective amounts that are not includable in the gross
income of the Eligible Employee by reason of Code Section 132(f)(4), and exclude
overtime, commissions, expense allowances, severance pay, fees, bonuses,
contributions made by the Employer to any pension, insurance, welfare or other
employee benefit plan other than a Code Section 125 plan. Compensation shall not
exceed $245,000 for the 2009 Plan Year and thereafter shall be adjusted in
multiples of $5,000 for increases in the cost-of-living as prescribed under Code
Section 401(a)(17)(B). For purposes of this definition, if the Plan Year is less
than 12 calendar months, the amount of Compensation taken into account for such
Plan Year shall be adjusted by multiplying such Compensation by a fraction, the
numerator of which is the number of months in such Plan Year and the denominator
of which is 12. Effective January 1, 2009, Compensation shall include
differential wage payments (as defined in Code Section 3401(h)) to an individual
who does not currently perform services for the Employer by reason of qualified
military service (as defined in Code Section 414(u)(1)), to the extent that
those payments do not exceed the amounts the individual would have received if
the individual had continued to perform services for the Employer rather than
entering qualified military service.

-2-



--------------------------------------------------------------------------------



 



     “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months. An individual shall
not be considered to be permanently and totally disabled unless he furnishes
proof of the existence thereof in such form and manner, and at such times, as
the Committee may require.
     “Eligible Employee” means an Employee, other than an Employee identified in
Section 3.4, who has both (i) satisfied the age requirement of Section 3.1(ii)
and (ii) has performed 1,000 Hours of Service in the applicable Eligibility Year
in accordance with Section 3.2.
     “Employee” means any individual who is or has been employed or
self-employed by an Employer. “Employee” also means an individual employed by a
leasing organization who, pursuant to an agreement between an Employer and the
leasing organization, has performed services for the Employer and any related
persons (within the meaning of Section 414(n)(6) of the Code) on a substantially
full-time basis for more than one year, if such services are performed under the
primary direction or control of the Employer. However, such a “leased employee”
shall not be considered an Employee if (i) he participates in a money purchase
pension plan sponsored by the leasing organization which provides for immediate
participation, immediate full vesting, and an annual contribution of at least
10 percent of the Employee’s 415 Compensation, and (ii) leased employees do not
constitute more than 20 percent of the Employer’s total work force (including
leased employees, but excluding Highly Compensated Employees and any other
Employees who have not performed services for the Employer on a substantially
full-time basis for at least one year).
     “Employer” means the Bank or any Affiliated Employer.
     “Entry Date” means the Effective Date of the Plan and each January 1 and
July 1 of each Plan Year after the Effective Date.
     “ERISA” means the Employee Retirement Income Security Act of 1974 (P.L.
93-406, as amended).
     “415 Compensation”
     (a) 415 Compensation shall include the following:
     (i) A Participant’s wages, salaries, fees for professional services and
other amounts received (without regard to whether an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer while a Participant in the Plan, to the extent that the amounts are
includible in gross income (or the extent amounts would have been received and
includible in gross income but for an election under Code Sections 125
(including deemed compensation), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b)). These amounts include but are not limited to, commissions paid to
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, severance payments, fringe
benefits, and reimbursements and expense allowances under a nonaccountable plan
(as described in Section 1.62-2(c) of the Treasury Regulations).
     (ii) Amounts described in Code Sections 104(a)(3), 105(a), and 105(h), but
only to the extent that these amounts are includable in the gross income of the
Participant.
     (iii) Amounts paid or reimbursed by the Employer for moving expenses
incurred by an employee, but only to the extent that at the time of payment it
is reasonable to believe that these amounts are not deductible by the
Participant under Code Section 217.

-3-



--------------------------------------------------------------------------------



 



     (iv) The value of a non-qualified stock option granted to the Participant
by the Employer, but only to the extent that the value of the option is
includable in the gross income of the Participant for the taxable year in which
granted.
     (v) The amount includable in the gross income of the Participant upon
making the election described in Code Section 83(b).
     (vi) Amounts includible in the Participant’s gross income under Code
Sections 409A or 457(f)(1)(A) or because the amounts are constructively received
by the Participant.
     (b) 415 Compensation shall exclude the following:
     (i) Contributions (other than elective contributions described in Code
Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension plan
described in Code Section 408 (k) or a simple retirement account described in
Code Section 408(p), and whether or not qualified) to the extent that the
contributions are not includible in the gross income of the Participant for the
taxable year in which contributed. In addition, any distributions from a plan of
deferred compensation (whether or not qualified) are not considered 415
Compensation regardless of whether such amounts are includible in the gross
income of the Participant when distributed. However, any amounts received by a
Participant pursuant to an unfunded non-qualified unfunded deferred compensation
plan may be considered 415 Compensation in the year such amounts are includible
in the gross income of the Participant.
     (ii) Amounts realized from the exercise of a non-qualified stock option, or
when restricted stock (or property) held by the Participant either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture.
     (iii) Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option as defined in Treasury
Regulation Section 1.421-1(b).
     (iv) Other amounts which receive special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Participant), or contributions made by the
Employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity contract described in Code Section 403(b) (whether or not
the contributions are excludable from the gross income of the Participant).
     (c) Taxable post-severance payments from a non-qualified, unfunded deferred
compensation plan shall be included in the definition of Section 415
Compensation, but only if such amounts are paid within the later of (i) 2 1/2
months after severance from employment or (ii) the end of the limitation year
that includes the date of severance that are payments that, absent a severance
from employment, would have been paid to the Participant as regular compensation
for services, or payments from accrued bona-fide sick, vacation, or other leave.
To the extent permitted by Treasury Regulations Section 1.415-1 et seq., such
limitations shall not apply to disabled Participants and to Participants who
severed employment due to qualified military service. “Severance from
employment” shall be interpreted as set forth in Treasury Regulations
Section 1.401(k)-1 et seq.
     (d) Notwithstanding anything in the Plan to the contrary, effective
January 1, 2009, 415 Compensation shall include differential wage payments (as
defined in Code Section 3401(h)) to an

-4-



--------------------------------------------------------------------------------



 



individual who does not currently perform services for the Employer by reason of
qualified military service (as defined in Code Section 414(u)(1)), to the extent
that those payments do not exceed the amounts the individual would have received
if the individual had continued to perform services for the Employer rather than
entering qualified military service.
     (e) 415 Compensation in excess of $245,000 (as indexed) shall be
disregarded for all Participants. For purposes of this sub-section, the $245,000
limit shall be referred to as the “applicable limit” for the Plan Year in
question. The $245,000 limit shall be adjusted for increases in the cost of
living in accordance with Section 401(a)(17)(B) of the Code, effective for the
Plan Year which begins within the applicable calendar year. For purposes of the
applicable limit, 415 Compensation shall be prorated over short Plan Years in
the same manner as Compensation.
     “Highly Compensated Employee” for any Plan Year means an Employee who,
during either that or the immediately preceding Plan Year was at any time a five
percent owner of the Employer (as defined in Code Section 416(i)(1)) or, during
the immediately preceding Plan Year, had 415 Compensation exceeding $100,000
(the $105,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d)). The applicable year for which a determination is
being made is called a “determination year” and the preceding 12-month period is
called a look-back year.
     “Hours of Service” means hours to be credited to an Employee under the
following rules:
     (a) Each hour for which an Employee is paid or is entitled to be paid for
services to an Employer is an Hour of Service.
     (b) Each hour for which an Employee is directly or indirectly paid or is
entitled to be paid for a period of vacation, holidays, illness, disability,
lay-off, jury duty, temporary military duty, or leave of absence is an Hour of
Service. However, except as otherwise specifically provided, no more than 501
Hours of Service shall be credited for any single continuous period which an
Employee performs no duties. No more than 501 Hours of Service will be credited
under this paragraph for any single continuous period (whether or not such
period occurs in a single computation period). Further, no Hours of Service
shall be credited on account of payments made solely under a plan maintained to
comply with worker’s compensation, unemployment compensation, or disability
insurance laws, or to reimburse an Employee for medical expenses.
     (c) Each hour for which back pay (ignoring any mitigation of damages) is
either awarded or agreed to by an Employer is an Hour of Service. However, no
more than 501 Hours of Service shall be credited for any single continuous
period during which an Employee would not have performed any duties. The same
Hours of Service will not be credited both under paragraph (a) or (b) as the
case may be, and under this paragraph (c). These hours will be credited to the
employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award agreement or
payment is made.
     (d) Hours of Service shall be credited in any one period only under one of
the foregoing paragraphs (a), (b) and (c); an Employee may not get double credit
for the same period.
     (e) If an Employer finds it impractical to count the actual Hours of
Service for any class or group of non-hourly Employees, each Employee in that
class or group shall be credited with 45 Hours of Service for each weekly pay
period in which he has at least one Hour of Service. However, an Employee shall
be credited only for his normal working hours during a paid absence.

-5-



--------------------------------------------------------------------------------



 



     (f) Hours of Service to be credited on account of a payment to an Employee
(including back pay) shall be recorded in the period of Service for which the
payment was made. If the period overlaps two or more Plan Years, the Hours of
Service credit shall be allocated in proportion to the respective portions of
the period included in the several Plan Years. However, in the case of periods
of 31 days or less, the Administrator may apply a uniform policy of crediting
the Hours of Service to either the first Plan Year or the second.
     (g) In all respects an Employee’s Hours of Service shall be counted as
required by Section 2530.200b-2(b) and (c) of the Department of Labor’s
regulations under Title I of ERISA.
     “Investment Fund” means that portion of the Trust Fund consisting of assets
other than Stock. Notwithstanding the above, assets from the Investment Fund may
be used to purchase Stock in the open market or otherwise, or used to pay on the
Stock Obligation, and shares so purchased will be allocated to a Participant’s
Stock Fund.
     “Normal Retirement” means retirement on or after the Participant’s Normal
Retirement Date.
     “Normal Retirement Date” means the date on which the Participant attains
his 65th birthday and has completed five years of Service.
     “Participant” means any Eligible Employee who is an Active Participant
participating in the Plan, or Eligible Employee or former Employee who was
previously an Active Participant and still has a balance credited to his
Account.
     “Period of Uniformed Service” means the length of time that an Employee
serves in the Uniformed Services.
     “Plan Year” means the twelve-month period commencing January 1, 2007 and
ending December 31, 2007, and each period of 12 consecutive months beginning on
January 1 of each succeeding year.
     “Recognized Absence” means a period for which —
     (a) an Employer grants an Employee a leave of absence for a limited period,
but only if an Employer grants such leave on a nondiscriminatory basis; or
     (b) an Employee is temporarily laid off by an Employer because of a change
in business conditions; or
     (c) an Employee is on active military duty, but only to the extent that his
employment rights are protected by the Military Selective Service Act of 1967
(38 U.S.C. Sec. 2021).
     “Reemployment After a Period of Uniformed Service”
          (a) “Reemployment (or Reemployed) After a Period of Uniformed Service”
means that an Employee returned to employment with a Participating Employer,
within the time frame set forth in subparagraph (b) below, after a Period of
Uniformed Service in the Uniformed Services and the following rules
corresponding to provisions of the Uniformed Services Employment and
Reemployment Rights Act of 1994 (“USERRA”) apply: (i) he or she gives sufficient
notice of leave to the Participating Employer prior to commencing a Period of
Uniformed Service, or is excused from providing such notice; (ii) his or her
employment with the Participating Employer prior to a Period of Uniformed
Service was not of a brief, nonrecurrent nature that would preclude a reasonable
expectation that such employment would continue

-6-



--------------------------------------------------------------------------------



 



indefinitely or for a significant period; (iii) the Participating Employer’s
circumstances have not changed so that reemployment is unreasonable or an undue
hardship to the Participating Employer; and (iv) the applicable cumulative
Periods of Uniformed Service under USERRA equals five years or less, unless
service in the Uniformed Services:
          (1) in excess of five years is required to complete an initial Period
of Uniformed Service;
          (2) prevents the Participant from obtaining orders releasing him or
her from such Period of Uniformed Service prior to the expiration of a five-year
period (through no fault of the Participant);
          (3) is required in the National Guard for drill and instruction, field
exercises or active duty training, or to fulfill necessary additional training,
or to fulfill necessary additional training requirements certified in writing by
the Secretary of the branch of Uniformed Services concerned; or
          (4) for a Participant is
          (A) required other than for training under any provisions of law
during a war or national agency declared by the President or Congress;
          (B) required (other than for training) in support of an operational
mission for which personnel have been ordered to active duty other than during
war or national emergency;
          (C) required in support of a critical mission or requirement of the
Uniformed Services; or
          (D) the result of being called into service as a member of the
National Guard by the President in the case of rebellion or danger of rebellion
against the authority of the United States Government or if the President is
unable to execute the laws of the United States with the regular forces.
          (b) The applicable statutory time frames within which an Employee must
report to a Participating Employer after a Period of Uniformed Service are as
follows:
          (1) If the Period of Uniformed Service was less than 31 days,
          (A) not later than the beginning of the first full regularly scheduled
work period on the first full calendar day following the completion of the
Period of Uniformed Service and the expiration of eight hours after a period of
time allowing for the safe transportation of the Employee from the place of
service in the Uniformed Services to the Employee’s residence; or
          (B) as soon as possible after the expiration of the eight-hour period
of time referred to in Clause (A), if reporting within the period referred to in
such clause is impossible or unreasonable through no fault of the Employee.
          (2) In the case of an Employee whose Period of Uniformed Service was
for more than 30 days but less than 181 days, by submitting an application for
reemployment with a

-7-



--------------------------------------------------------------------------------



 



Participating Employer not later than 14 days after the completion of the Period
of Uniformed Service or, if submitting such application within such period is
impossible or unreasonable through no fault of the Employee, the next first full
calendar day when submission of such application becomes reasonable.
          (3) In the case of an Employee whose Period of Uniformed Service was
for more than 180 days, by submitting an application for reemployment with a
Participating Employer not later than 90 days after the completion of the Period
of Uniformed Service.
          (4) In the case of an Employee who is hospitalized for, or
convalescing from, an illness or injury related to the Period of Uniformed
Service the Employee shall apply for reemployment with a Participating Employer
at the end of the period that is necessary for the Employee to recover. Such
period of recovery shall not exceed two years, unless circumstances beyond the
Employee’s control make reporting as above unreasonable or impossible.
          (c) Notwithstanding subparagraph (a), Reemployment After a Period of
Uniformed Service terminates upon the occurrence of any of the following:
          (1) a dishonorable or bad conduct discharge from the Uniformed
Services;
          (2) any other discharge from the Uniformed Services under
circumstances other than an honorable condition;
          (3) a discharge of a commissioned officer from the Uniformed Services
by court martial, by commutation of sentence by court martial, or, in time of
war, by the President; or
          (4) a demotion of a commissioned officer in the Uniformed Services for
absence without authorized leave of at least 3 months confinement under a
sentence by court martial, or confinement in a federal or state penitentiary
after being found guilty of a crime under a final sentence.
     “Service” means an Employee’s period(s) of employment or self-employment
with an Employer, excluding for initial eligibility purposes any period in which
the individual was a nonresident alien and did not receive from an Employer any
earned income which constituted income from sources within the United States. An
Employee’s Service shall include any Service which constitutes Service with a
predecessor Employer within the meaning of Section 414(a) of the Code, provided,
however, that Service with an acquired entity shall not be considered Service
under the Plan unless required by applicable law or agreed to by the parties to
such transaction. An Employee’s Service shall also include any Service with an
entity which is not an Employer, but only either (i) in which the other entity
is a member of a controlled group of corporations or is under common control
with other trades and businesses within the meaning of Section 414(b) or 414(c)
of the Code, and a member of the controlled group or one of the trades and
businesses is an Employer, (ii) in which the other entity is a member of an
affiliated service group within the meaning of Section 414(m) of the Code, and a
member of the affiliated service group is an Employer, or (iii) all Employers
aggregated with the Employer under Section 414(o) of the Code (but not until the
proposed Treasury Regulations under Section 414(o) become effective).
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.
     “Spouse” means the individual, if any, to whom a Participant is lawfully
married on the date benefit payments to the Participant are to begin, or on the
date of the Participant’s death, if earlier. A former Spouse

-8-



--------------------------------------------------------------------------------



 



shall be treated as the Spouse or surviving Spouse to the extent provided under
a qualified domestic relations order as described in section 414(p) of the Code.
     “Stock” means shares of the Company’s voting common stock or preferred
stock meeting the requirements of Section 409(e)(3) of the Code issued by an
Employer which is a member of the same controlled group of corporations within
the meaning of Code Section 414(b). The term “Stock” shall include fractional
shares, unless the context clearly indicates otherwise.
     “Stock Fund” means that portion of the Trust Fund consisting of Stock.
     “Stock Obligation” means an indebtedness arising from any extension of
credit to the Plan or the Trust which satisfies the requirements set forth in
Section 6.3 and which was obtained for any or all of the following purposes:

  (i)   to acquire qualifying Employer securities as defined in Treasury
Regulations § 54.4975-12;     (ii)   to repay such Stock Obligation; or    
(iii)   to repay a prior exempt loan.

     “Trust” or “Trust Fund” means the trust fund created under this Plan.
     “Trust Agreement” means the agreement between the Bank and the Trustee
concerning the Trust Fund. If any assets of the Trust Fund are held in a
co-mingled trust fund with assets of other qualified retirement plans, “Trust
Agreement” shall be deemed to include the trust agreement governing that
co-mingled trust fund. With respect to the allocation of investment
responsibility for the assets of the Trust Fund, the provisions of Article II of
the Trust Agreement are incorporated herein by reference.
     “Trustee” means one or more corporate persons or individuals selected from
time to time by the Bank to serve as trustee or co-trustees of the Trust Fund.
     “Unallocated Stock Fund” means that portion of the Stock Fund consisting of
the Plan’s holding of Stock which have been acquired in exchange for one or more
Stock Obligations and which have not yet been allocated to the Participant’s
Accounts in accordance with Section 4.2.
     “Uniformed Service” means the performance of duty on a voluntary or
involuntary basis in the uniformed service of the United States, including the
U.S. Public Health Services, under competent authority and includes active duty,
active duty for training, initial activity duty for training, inactive duty
training, full-time National Guard duty, and the period for which a person is
absent from a position of employment for purposes of an examination to determine
the fitness of the person to perform any such duty.
     “Valuation Date” means for so long as there is a generally recognized
market for the Stock each business day. If at any time there shall be no
generally recognized market for the Stock, then “Valuation Date” shall mean the
last day of the Plan Year and each other date as of which the Committee shall
determine the investment experience of the Investment Fund and adjust the
Participants’ Accounts accordingly.
     “Valuation Period” means the period following a Valuation Date and ending
with the next Valuation Date.

-9-



--------------------------------------------------------------------------------



 



     “Vesting Year” means a unit of Service credited to a Participant pursuant
to Section 9.2 for purposes of determining his vested interest in his Account.
Section 3. Eligibility for Participation.
     3.1 Initial Eligibility. An Eligible Employee shall enter the Plan as of
the Entry Date coincident with or next following the later of the following
dates:
     (i) the last day of the Eligible Employee’s first Eligibility Year, and
     (ii) the Eligible Employee’s 18th birthday. However, if an Eligible
Employee is not in active Service with an Employer on the date he would
otherwise first enter the Plan, his entry shall be deferred until the next day
he is in Service.
     Notwithstanding the foregoing, an employee of Liberty Bank who became an
Employee of the Bank on the effective date of the merger of Liberty Bank with
the Bank shall receive credit for eligibility purposes for all periods of
service while employed at Liberty Bank.
     3.2 Definition of Eligibility Year. “Eligibility Year” means an applicable
eligibility period (as defined below) in which the Eligible Employee has
completed 1,000 Hours of Service for the Employer. For this purpose:
     (i) an Eligible Employee’s first “eligibility period” is the 12-consecutive
month period beginning on the first day on which he has an Hour of Service, and
     (ii) his subsequent eligibility periods will be 12-consecutive month
periods beginning on the first anniversary of the date on which the Eligible
Employee first completed an Hour of Service for the Employer.
     3.3 Terminated Employees. No Employee shall have any interest or rights
under this Plan if he is never in active Service with an Employer on or after
the Effective Date.
     3.4 Certain Employees Ineligible.
     3.4-1. No Employee shall participate in the Plan while his Service is
covered by a collective bargaining agreement between an Employer and the
Employee’s collective bargaining representative if (i) retirement benefits have
been the subject of good faith bargaining between the Employer and the
representative and (ii) the collective bargaining agreement does not provide for
the Employee’s participation in the Plan.
     3.4-2. Leased Employees are not eligible to participate in the Plan.
     3.4-3. Employees who are nonresident aliens with no earned income (within
the meaning of Code Section 911(d)(2)) from the Employer which constitutes
income from sources within the United States (within the meaning of Code
Section 861(a)(3)).
     3.4-4. Hourly Employees, i.e., Employees paid on an hourly basis, are not
eligible to participate in the Plan.
     3.4-5. An Eligible Employee may elect not to participate in the Plan,
provided, however, such election is made solely to meet the requirements of Code
Section 409(n). For an election to be

-10-



--------------------------------------------------------------------------------



 



effective for a particular Plan Year, the Eligible Employee or Participant must
file the election in writing with the Plan Administrator no later than the last
day of the Plan Year for which the election is to be effective. The Employer may
not make a contribution under the Plan for the Eligible Employee or for the
Participant for the Plan Year for which the election is effective, nor for any
succeeding Plan Year, unless the Eligible Employee or Participant re-elects to
participate in the Plan. The Eligible Employee or Participant may elect again
not to participate, but not earlier than the first Plan Year following the Plan
Year in which the re-election was first effective.
     3.5 Participation and Reparticipation. Subject to the satisfaction of the
foregoing requirements, an Eligible Employee shall participate in the Plan
during each period of his Service from the date on which he first becomes
eligible until his severance from employment. For this purpose, an Eligible
Employee who returns before five (5) consecutive one year Breaks in Service who
previously satisfied the initial eligibility requirements or who returns after
five (5) consecutive one year Breaks in Service with a vested Account balance in
the Plan shall re-enter the Plan as of the date of his return to Service with an
Employer.
     3.6 Omission of Eligible Employee. If, in any Plan Year, any Eligible
Employee who should be included as a Participant in the Plan is erroneously
omitted and discovery of such omission is not made until after a contribution by
his Employer for the year has been made, the Employer shall make a subsequent
contribution with respect to the omitted Eligible Employee in the amount which
the said Employer would have contributed regardless of whether or not it is
deductible in whole or in part in any taxable year under applicable provisions
of the Code.
     3.7 Inclusion of Ineligible Employee. If, in any Plan Year, any person who
should not have been included as a Participant in the Plan is erroneously
included and discovery of such incorrect inclusion is not made until after a
contribution for the year has been made, the Employer shall not be entitled to
recover the contribution made with respect to the ineligible person regardless
of whether or not a deduction is allowable with respect to such contribution. In
such event, the amount contributed with respect to the ineligible person shall
constitute a forfeiture for the fiscal year in which the discovery is made. Any
person who, after the close of a Plan Year, is retroactively treated by the
Company, an affiliated company or any other party as an Employee for such prior
Plan Year shall not, for purposes of the Plan, be considered an Employee for
such prior Plan Year unless expressly so treated as such by the Company.
Section 4. Contributions and Credits.
     4.1 Discretionary.
     4.1-1. The Employer shall from time to time contribute, with respect to a
Plan Year, such amounts as it may determine from time to time. The Employer
shall have no obligation to contribute any amount under this Plan except as so
determined in its sole discretion. The Employer’s contributions and available
forfeitures for a Plan Year shall be credited as of the last day of the year to
the Accounts of the Active Participants in the manner set forth in
Section 8.1-2.
     4.1-2. Upon a Participant’s Reemployment After a Period of Uniformed
Service, the Employer shall make an additional contribution on behalf of such
Participant that would have been made on his or her behalf during the Plan Year
or Years corresponding to the Participant’s Period of Uniformed Service.
     4.2 Contributions for Stock Obligations. If the Trustee, upon instructions
from the Committee, incurs any Stock Obligation upon the purchase of Stock, the
Employer may contribute for each Plan Year an amount sufficient to cover all
payments of principal and interest as they come due under the terms of the

-11-



--------------------------------------------------------------------------------



 



Stock Obligation. If there is more than one Stock Obligation, the Employer shall
designate the one to which any contribution is to be applied. Investment
earnings realized on Employer contributions and any dividends paid by the
Employer on Stock held in the Unallocated Stock Account, shall be applied to the
Stock Obligation related to that Stock, subject to Section 7.2.
     In each Plan Year in which Employer contributions, earnings on
contributions, or dividends on Stock in the Unallocated Stock Fund are used as
payments under a Stock Obligation, a certain number of shares of the Stock
acquired with that Stock Obligation which is then held in the Unallocated Stock
Fund shall be released for allocation among the Participants. The number of
shares released shall bear the same ratio to the total number of those shares
then held in the Unallocated Stock Fund (prior to the release) as (i) the
principal and interest payments made on the Stock Obligation in the current Plan
Year bears to (ii) the sum of (i) above, and the remaining principal and
interest payments required (or projected to be required on the basis of the
interest rate in effect at the end of the Plan Year) to satisfy the Stock
Obligation.
     At the direction of the Committee, the current and projected payments of
interest under a Stock Obligation may be ignored in calculating the number of
shares to be released in each year if (i) the Stock Obligation provides for
annual payments of principal and interest at a cumulative rate that is not less
rapid at any time than level annual payments of such amounts for 10 years,
(ii) the interest included in any payment is ignored only to the extent that it
would be determined to be interest under standard loan amortization tables, and
(iii) the term of the Stock Obligation, by reason of renewal, extension, or
refinancing, has not exceeded 10 years from the original acquisition of the
Stock.
     4.3 Conditions as to Contributions. Employers’ contributions shall in all
events be subject to the limitations set forth in Section 5. Contributions may
be made in the form of cash, or securities and other property to the extent
permissible under ERISA, including Stock, and shall be held by the Trustee in
accordance with the Trust Agreement. In addition to the provisions of
Section 13.3 for the return of an Employer’s contributions in connection with a
failure of the Plan to qualify initially under the Code, any amount contributed
by an Employer due to a good faith mistake of fact, or based upon a good faith
but erroneous determination of its deductibility under Section 404 of the Code,
shall be returned to the Employer within one year after the date on which the
contribution was originally made, or within one year after its nondeductibility
has been finally determined. However, the amount to be returned shall be reduced
to take account of any adverse investment experience within the Trust Fund in
order that the balance credited to each Participant’s Account is not less that
it would have been if the contribution had never been made.
     4.4 Rollover Contributions. This Plan shall not accept a direct rollover or
rollover contribution of an “eligible rollover distribution” as such term is
defined in Section 10.9-1 of the Plan.
Section 5. Limitations on Contributions and Allocations.
     5.1 Limitation on Annual Additions. Notwithstanding anything herein to the
contrary, allocation of Employer contributions for any Plan Year shall be
subject to the following:
     5.1-1 If allocation of Employer contributions in accordance with
Sections 4.1 and 8.1-2 will result in an allocation of more than one-third of
the total contributions for a Plan Year to the Accounts of Highly Compensated
Employees then, in the sole discretion of the Employer, the allocation of such
amount shall be adjusted so that such excess will not occur. If the Employer
deems such adjustment necessary or desirable in order to take advantage of the
provisions of Section 5.1-4 hereof, then the Employer shall, in a
non-discriminatory manner (as among Highly Compensated Employees), cause the
Compensation taken into consideration under Section 8.1-2 and attributable to
such Highly Compensated Employees to be deemed to be reduced so as to constitute
no more than

-12-



--------------------------------------------------------------------------------



 



one-third of the aggregate Compensation of all Eligible Employees on which the
Employer contributions and forfeitures, if any, for such Plan Year are
allocated.
     5.1-2 After adjustment, if any, required by the preceding paragraph, the
annual additions during any Plan Year to any Participant’s Account under this
and any other defined contribution plans maintained by the Employer or an
affiliate (within the purview of Section 414(b), (c) and (m) and Section 415(h)
of the Code, which affiliate shall be deemed the Employer for this purpose)
shall not exceed the lesser of $49,000 (or such other dollar amount which
results from cost-of-living adjustments under Section 415(d) of the Code) (the
“dollar limitation”) or 100 percent of the Participant’s 415 Compensation for
such limitation year (the “percentage limitation”). In the event Stock is
released from the Unallocated Stock Fund and allocated to a Participant’s
account for a particular Plan Year, the Employer may determine for such year
that an annual addition shall be calculated on the basis of the fair market
value of the Stock so released and allocated (such fair market value to be based
on the value as of the last Valuation Date of the Plan Year for which the Stock
is released) if the annual addition, as so calculated, is lower than the annual
addition calculated on the basis of the Employer contribution. The percentage
limitation shall not apply to any contribution for medical benefits after
severance from employment (within the meaning of Section 401(h) or
Section 419A(f)(2) of the Code) which is otherwise treated as an annual
addition. If, as a result of the allocation of forfeitures, a reasonable error
in estimating a Participant’s annual compensation, a reasonable error in
determining the amount of elective deferrals (within the meaning of Code
Section 402(g)(3)) that may be made with respect to any individual under the
limits of Code Section 415, or under other limited facts and circumstances that
the Commissioner of the Internal Revenue Service finds justify the availability
of the rules set forth in this paragraph, the annual additions under the terms
of the Plan for a particular Participant would cause the limitations of Code
Section 415 applicable to that Participant for the limitation year to be
exceeded, the excess amounts shall not be deemed annual additions in that
limitation year if they are treated in accordance with any one of the following:
     (i) Any excess amount at the end of the Plan Year that cannot be allocated
to the Participant’s Account shall be reallocated to the remaining Participants
who are eligible for an allocation of Employer contributions for the Plan Year.
The reallocation shall be made in accordance with Section 4.1 of the Plan as if
the Participant whose Account otherwise would receive the excess amount is not
eligible for an allocation of Employer contributions.
     (ii) If the allocation or reallocation of the excess amounts causes the
limitations of Code section 415 to be exceeded with respect to each Participant
for the limitation year, then the excess amount will be held unallocated in a
suspense account. The suspense account will be applied to reduce future Employer
contributions for all remaining Participants in the next limitation year and
each succeeding limitation year if necessary.
     (iii) If a suspense account is in existence at any time during a limitation
year, it will not participate in any allocation of investment gains and losses.
All amounts held in suspense accounts must be allocated to Participants’
Accounts before any contributions may be made to the Plan for the limitation
year.
     (iv) If a suspense account established under this Section 5.1-2 exists at
the time of Plan termination, amounts held in the suspense account that cannot
be allocated shall revert to the Employer.
     Notwithstanding any provision of the Plan to the contrary, effective
January 1, 2008, if the annual additions are exceeded for any Participant, then
the Plan may only correct such excess in

-13-



--------------------------------------------------------------------------------



 



accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2008-50 or any superseding guidance.
     5.1-3 For purposes of this Section 5.1, the “annual addition” to a
Participant’s Accounts means the sum of (i) Employer contributions,
(ii) Employee contributions, if any, and (iii) forfeitures. For these purposes,
annual additions to a defined contribution plan shall not include (i) the
allocation of the excess amounts remaining in the Unallocated Stock Fund
subsequent to a sale of stock from such fund in accordance with a transaction
described in Section 8.1 of the Plan, and (ii) effective January 1, 2008, a
restorative payment in accordance with Treasury
Regulation Section 1.415(c)-1(b)(2)(C) that is made to restore losses to the
Plan resulting from actions by a fiduciary for which there is a reasonable risk
of liability for breach of fiduciary duty under ERISA or other applicable
federal and state law.
     5.1-4 Notwithstanding the foregoing, if no more than one-third of the
Employer contributions to the Plan for a year which are deductible under
Section 404(a)(9) of the Code are allocated to Highly Compensated Employees
(within the meaning of Section 414(q) of the Internal Revenue Code), the
limitations imposed herein shall not apply to:
     (i) forfeitures of Employer securities (within the meaning of Section 409
of the Code) under the Plan if such securities were acquired with the proceeds
of a loan described in Section 404(a)(9)(A) of the Code), or
     (ii) Employer contributions to the Plan which are deductible under
Section 404(a)(9)(B) and charged against a Participant’s Account.
     5.1-5 If the Employer contributes amounts, on behalf of Eligible Employees
covered by this Plan, to other “defined contribution plans” as defined in
Section 3(34) of ERISA, the limitation on annual additions provided in this
Section shall be applied to annual additions in the aggregate to this Plan and
to such other plans. Reduction of annual additions, where required, shall be
accomplished first by reductions under such other plan pursuant to the
directions of the named fiduciary for administration of such other plans or
under priorities, if any, established under the terms of such other plans and
then by allocating any remaining excess for this Plan in the manner and priority
set out above with respect to this Plan.
     5.1-6 A limitation year shall mean each 12 consecutive month period ending
on December 31.
     5.2 Effect of Limitations. The Committee shall take whatever action may be
necessary from time to time to assure compliance with the limitations set forth
in Section 5.1. Specifically, the Committee shall see that each Employer
restrict its contributions for any Plan Year to an amount which, taking into
account the amount of available forfeitures, may be completely allocated to the
Participants consistent with those limitations. Where the limitations would
otherwise be exceeded by any Participant, further allocations to the Participant
shall be curtailed to the extent necessary to satisfy the limitations. Where an
excessive amount is contributed on account of a mistake as to one or more
Participants’ compensation, or there is an amount of forfeitures which may not
be credited in the Plan Year in which it becomes available, the amount shall be
corrected in accordance with Section 5.1-2 of the Plan. If it is determined at
any time that the Committee and/or Trustee has erred in accepting and allocating
any contributions or forfeitures under this Plan, or in allocating net gain or
loss pursuant to Sections 8.2 and 8.3, then the Committee, in a uniform and
nondiscriminatory manner, shall determine the manner in which such error shall
be corrected and shall promptly advise the Trustee in writing of such error and
of the method for correcting such error. The Accounts of any or all Participants
may be revised, if necessary, in order to correct such error.

-14-



--------------------------------------------------------------------------------



 



     5.3 Limitations as to Certain Participants. Aside from the limitations set
forth in Section 5.1, if the Plan acquires any Stock in a transaction as to
which a selling shareholder or the estate of a deceased shareholder is claiming
the benefit of Section 1042 of the Code, the Committee shall see that none of
such Stock, and no other assets in lieu of such Stock, are allocated to the
Accounts of certain Participants in order to comply with Section 409(n) of the
Code.
     This restriction shall apply at all times to a Participant who owns (taking
into account the attribution rules under Section 318(a) of the Code, without
regard to the exception for employee plan trusts in Section 318(a)(2)(B)(i) more
than 25 percent of any class of stock of a corporation which issued the Stock
acquired by the Plan, or another corporation within the same controlled group,
as defined in Section 409(l)(4) of the Code (any such class of stock hereafter
called a “Related Class”). For this purpose, a Participant who owns more than
25 percent of any Related Class at any time within the one year preceding the
Plan’s purchase of the Stock shall be subject to the restriction as to all
allocations of the Stock, but any other Participant shall be subject to the
restriction only as to allocations which occur at a time when he owns more than
25 percent of any Related Class.
     Further, this restriction shall apply to the selling shareholder claiming
the benefit of Section 1042 and any other Participant who is related to such a
shareholder within the meaning of Section 267(b) of the Code, during the period
beginning on the date of sale and ending on the later of (1) the date that is
ten years after the date of sale, or (2) the date of the Plan allocation
attributable to the final payment of acquisition indebtedness incurred in
connection with the sale.
     This restriction shall not apply to any Participant who is a lineal
descendant of a selling shareholder if the aggregate amounts allocated under the
Plan for the benefit of all such descendants do not exceed five percent of the
Stock acquired from the shareholder.
     5.4 Erroneous Allocations. No Participant shall be entitled to any annual
additions or other allocations to his Account in excess of those permitted under
Section 5. If it is determined at any time that the administrator and/or Trustee
have erred in accepting and allocating any contributions or forfeitures under
this Plan, or in allocating investment adjustments, or in excluding or including
any person as a Participant, then the administrator, in a uniform and
nondiscriminatory manner, shall determine the manner in which such error shall
be corrected, after taking into consideration Sections 3.6 and 3.7, if
applicable, and shall promptly advise the Trustee in writing of such error and
of the method for correcting such error. The Accounts of any or all Participants
may be revised, if necessary, in order to correct such error.
Section 6. Trust Fund and Its Investment.
     6.1 Creation of Trust Fund. All amounts received under the Plan from
Employers and investments shall be held as the Trust Fund pursuant to the terms
of this Plan and of the Trust Agreement between the Bank and the Trustee. The
benefits described in this Plan shall be payable only from the assets of the
Trust Fund, and none of the Bank, any other Employer, its board of directors or
trustees, its stockholders, its officers, its employees, the Committee, and the
Trustee shall be liable for payment of any benefit under this Plan except from
the Trust Fund.
     6.2 Stock Fund and Investment Fund. The Trust Fund held by the Trustee
shall be divided into the Stock Fund, consisting entirely of Stock, and the
Investment Fund, consisting of all assets of the Trust other than Stock. The
Trustee shall have no investment responsibility for the Stock Fund, but shall
accept any Employer contributions made in the form of Stock, and shall acquire,
sell, exchange, distribute, and otherwise deal with and dispose of Stock in
accordance with the instructions of the Committee. The Trustee shall have full
responsibility for the investment of the Investment Fund, except to the extent
such responsibility may be delegated from time to time to one or more investment
managers pursuant to Section 2.3 of the Trust

-15-



--------------------------------------------------------------------------------



 



Agreement, or to the extent the Committee directs the Trustee to purchase Stock
with the assets in the Investment Fund.
     6.3 Acquisition of Stock. From time to time the Committee may, in its sole
discretion, direct the Trustee to acquire Stock from the issuing Employer or
from shareholders, including shareholders who are or have been Employees,
Participants, or fiduciaries with respect to the Plan. The Trustee shall pay for
such Stock no more than its fair market value, which shall be determined
conclusively by the Committee pursuant to Section 12.4. The Committee may direct
the Trustee to finance the acquisition of Stock by incurring or assuming
indebtedness to the seller or another party which indebtedness shall be called a
“Stock Obligation.” The term “Stock Obligation” shall refer to a loan made to
the Plan by a disqualified person within the meaning of Section 4975(e)(2) of
the Code, or a loan to the Plan which is guaranteed by a disqualified person. A
Stock Obligation includes a direct loan of cash, a purchase-money transaction,
and an assumption of an obligation of a tax-qualified employee stock ownership
plan under Section 4975(e)(7) of the Code (“ESOP”). For these purposes, the term
“guarantee” shall include an unsecured guarantee and the use of assets of a
disqualified person as collateral for a loan, even though the use of assets may
not be a guarantee under applicable state law. An amendment of a Stock
Obligation in order to qualify as an “exempt loan” is not a refinancing of the
Stock Obligation or the making of another Stock Obligation. The term “exempt
loan” refers to a loan that satisfies the provisions of this paragraph. A
“non-exempt loan” fails to satisfy this paragraph. Any Stock Obligation shall be
subject to the following conditions and limitations:
     6.3-1 A Stock Obligation shall be for a specific term, shall not be payable
on demand except in the event of default, and shall bear a reasonable rate of
interest.
     6.3-2 A Stock Obligation may, but need not, be secured by a collateral
pledge of either the Stock acquired in exchange for the Stock Obligation, or the
Stock previously pledged in connection with a prior Stock Obligation which is
being repaid with the proceeds of the current Stock Obligation. No other assets
of the Plan and Trust may be used as collateral for a Stock Obligation, and no
creditor under a Stock Obligation shall have any right or recourse to any Plan
and Trust assets other than Stock remaining subject to a collateral pledge.
     6.3-3 Any pledge of Stock to secure a Stock Obligation must provide for the
release of pledged Stock in connection with payments on the Stock obligations in
the ratio prescribed in Section 4.2.
     6.3-4 Repayments of principal and interest on any Stock Obligation shall be
made by the Trustee only from Employer cash contributions designated for such
payments, from earnings on such contributions, and from cash dividends received
on Stock, in the last case, however, subject to the further requirements of
Section 7.2.
     6.3-5 In the event of default of a Stock Obligation, the value of Plan
assets transferred in satisfaction of the Stock Obligation must not exceed the
amount of the default. If the lender is a disqualified person within the meaning
of Section 4975 of the Code, a Stock Obligation must provide for a transfer of
Plan assets upon default only upon and to the extent of the failure of the Plan
to meet the payment schedule of said Stock Obligation. For purposes of this
paragraph, the making of a guarantee does not make a person a lender.
     6.4 Participants’ Option to Diversify. The Committee shall provide for a
procedure under which each Participant may, during the qualified election
period, elect to “diversify” a portion of the Employer Stock allocated to his
Account, as provided in Section 401(a)(28)(B) of the Code. An election to
diversify must be made on the prescribed form and filed with the Committee
within the period specified herein. For each of the first five (5) Plan years in
the qualified election period, the Participant may elect to

-16-



--------------------------------------------------------------------------------



 



diversify an amount which does not exceed 25% of the number of shares allocated
to his Account since the inception of the Plan, less all shares with respect to
which an election under this Section has already been made. For the last year of
the qualified election period, the Participant may elect to have up to
50 percent of the value of his Account committed to other investments, less all
shares with respect to which an election under this Section has already been
made. The term “qualified election period” shall mean the six (6) Plan Year
period beginning with the first Plan Year in which a Participant has both
attained age 55 and completed 10 years of participation in the Plan. A
Participant’s election to diversify his Account may be made within each year of
the qualified election period and shall continue for the 90-day period
immediately following the last day of each year in the qualified election
period. Once a Participant makes such election, the Plan must complete
diversification in accordance with such election within 90 days after the end of
the period during which the election could be made for the Plan Year. In the
discretion of the Committee, the Plan may satisfy the diversification
requirement by any of the following methods:
     6.4-1 The Plan may distribute all or part of the amount subject to the
diversification election.
6.4-2 The Plan may offer the Participant at least three other distinct
investment options, if available under the Plan. The other investment options
shall satisfy the requirements of regulations under Section 404(c) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
6.4-3 The Plan may transfer the portion of the Participant’s Account subject to
the diversification election to another qualified defined contribution plan of
the Employer that offers at least three investment options satisfying the
requirements of the regulations under Section 404(c) of ERISA.
Section 7. Voting Rights and Dividends on Stock.
          7.1 Voting and Tendering of Stock.
     7.1-1. The Trustee generally shall vote all shares of Stock held under the
Plan in accordance with the written instructions of the Committee. However, if
any Employer has registration-type class of securities within the meaning of
Section 409(e)(4) of the Code, or if a matter submitted to the holders of the
Stock involves a merger, consolidation, recapitalization, reclassification,
liquidation, dissolution, or sale of substantially all assets of an entity, then
(i) the shares of Stock which have been allocated to Participants’ Accounts
shall be voted by the Trustee in accordance with the Participants’ written
instructions, and (ii) the Trustee shall vote any unallocated Stock, allocated
Stock for which it has received no voting instructions, and Stock for which
Participants vote to “abstain,” in the same proportions as it votes the
allocated Stock for which it has received instructions from Participants;
provided, however, that if an exempt loan, as defined in Section 4975(d) of the
Code, is outstanding and the Plan is in default on such exempt loan, as default
is defined in the loan documents, then to the extent that such loan documents
require the lender to exercise voting rights with respect to the unallocated
shares, the loan documents will prevail. In the event no shares of Stock have
been allocated to Participants’ Accounts at the time Stock is to be voted and
any exempt loan which may be outstanding is not in default, each Participant
shall be deemed to have one share of Stock allocated to his or her Account for
the sole purpose of providing the Trustee with voting instructions.
          Notwithstanding any provision hereunder to the contrary, all
unallocated shares of Stock must be voted by the Trustee in a manner determined
by the Trustee to be for the exclusive benefit of the Participants and
Beneficiaries. Whenever such voting rights are to be exercised, the Employers
shall provide the Trustee, in a timely manner, with the same notices and other
materials as are provided to other holders of the Stock,

-17-



--------------------------------------------------------------------------------



 



which the Trustee shall distribute to the Participants. The Participants shall
be provided with adequate opportunity to deliver their instructions to the
Trustee regarding the voting of Stock allocated to their Accounts. The
instructions of the Participants’ with respect to the voting of allocated shares
hereunder shall be confidential.
     7.1-2 In the event of a tender offer, Stock shall be tendered by the
Trustee in the same manner as set forth above with respect to the voting of
Stock. Notwithstanding any provision hereunder to the contrary, Stock must be
tendered by the Trustee in a manner determined by the Trustee to be for the
exclusive benefit of the Participants and Beneficiaries.
     7.2 Application of Dividends.
     7.2-1 Stock Dividends. Dividends on Stock which are received by the Trustee
in the form of additional Stock shall be retained in the Stock Fund, and shall
be allocated among the Participants’ Accounts and the Unallocated Stock Fund in
accordance with their holdings of the Stock on which the dividends are paid.
     7.2-2 Cash Dividends. The treatment of dividends paid in cash shall be
determined after consideration to whether the cash dividends are paid on Stock
held in Participants’ Accounts or the Unallocated Stock Fund.
          (i) On Stock in Participants’ Accounts. (A) Employer Exercises
Discretion. Dividends on Stock credited to Participants’ Accounts which are
received by the Trustee in the form of cash shall, at the direction of the
Employer paying the dividends, either (i) be credited to the Accounts in
accordance with Section 8.4(c) and invested as part of the Investment Fund,
(ii) be distributed immediately to the Participants in proportion with the
Participants’ Stock Fund Account balance (iii) be distributed to the
Participants within 90 days of the close of the Plan Year in which paid in
proportion with the Participants’ Stock Fund Account balance or (iv) be used to
make payments on the Stock Obligation. If dividends on Stock allocated to a
Participant’s Account are used to repay the Stock Obligation, Stock with a fair
market value equal to the dividends so used must be allocated to such
Participant’s Account in lieu of the dividends.
          (B) Participant Exercises Discretion over Dividend. In addition, in
the sole discretion of the Employer, the Employer may grant Participants the
right to elect: (I) to have cash dividends paid on shares of Stock credited to
such Participants’ Stock Fund Accounts distributed to the Participant, or
(II) to leave the cash dividends allocated to the Participant’s Account in the
Plan, to be credited to the Stock Fund Account and invested in shares of Stock.
Dividends on which such election may be made will be fully vested in the
Participant (even if not otherwise vested, absent the ability to make such
election). Accordingly, the Employer may choose to offer this election only to
Participants who are fully vested in their Account. In the event the Employer
elects to give Participants the right to determine the treatment of such
dividends, the Participant’s election shall be made by filing with the Committee
the appropriate written direction as provided by the Committee at such time and
in accordance with such procedures and limitations which the Committee may from
time to time establish; provided, however, that the procedures established by
the Committee shall provide a reasonable opportunity to change the election at
least annually, may establish a default election if a Participant fails to make
an affirmative election within the time established for making elections, may
provide that the election is applicable for the Plan Year and cannot be revoked
with respect to such Plan Year, shall otherwise be implemented in a manner such
that the dividends paid or reinvested will constitute “applicable dividends”
which may be deducted under Code Section 404(k), and are in accordance with
applicable guidance issued or to be issued by the Secretary of the Treasury. If
the Employer elects to give Participants the right to exercise the discretion in
this

-18-



--------------------------------------------------------------------------------



 



Paragraph 7.2-2(i)(B), the ability to make such election shall be available to
the Participant with respect to dividends paid for the entire Plan Year.
          (ii) On Stock in the Unallocated Stock Fund. Dividends received on
shares of Stock held in the Unallocated Stock Fund shall be applied to the
repayment of principal and interest then due on the Stock Obligation used to
acquire such shares. If the amount of dividends exceeds the amount needed to
repay such principal and interest (including any prepayments of principal and
interest deemed advisable by the Employer), then in the sole discretion of the
Committee, the excess shall: (A) be allocated to Active Participants on a
non-discriminatory basis, consistent with Section 7.2-2(i) above, and in the
discretion of the Committee, treated as a dividend described in such Section, or
(B) be deemed to be general earnings of the Trust Fund and used for paying
appropriate Plan or Trust related expenditures for the Plan Year.
Notwithstanding the foregoing, dividends paid on a share of Stock may not be
used to make payments on a particular Stock Obligation unless the share was
acquired with the proceeds of such loan or a refinancing of such loan.
Section 8. Adjustments to Accounts.
     8.1 ESOP Allocations. Amounts available for allocation for a particular
Plan Year will be divided into two categories. The first category relates to
shares of Stock released from the Unallocated Stock Fund attributable to using
cash dividends to make Stock Obligation payments. The second category relates to
contributions made by the Employer, shares of Stock released from the
Unallocated Stock Fund on the basis of Employer contributions (or on the basis
of the complete repayment of the Stock Obligation through the sale or other
disposition of Stock in the Unallocated Stock Fund) and amounts forfeited from
Stock Fund Accounts pursuant to Section 9.5.
     8.1-1. Shares of Stock attributable to the first category will be allocated
to the Stock Fund Accounts of eligible Participants as follows:
     (i) first, if dividends paid on shares of Stock held in Participants’ Stock
Fund Accounts are used to make payments on an Stock Obligation, there shall be
allocated to each such account a number of shares of Stock released from the
Unallocated Stock Fund with a fair market value (determined as of the Valuation
Date coincident with or immediately preceding the loan payment date) that at
least equals the amount of dividends so used,
     (ii) second, if necessary, any remaining shares of Stock shall be applied
to reinstate amounts forfeited from Stock Fund Accounts of former employees who
are entitled to a reinstatement under Section 9.5, and
     (iii) finally, any remaining shares of Stock shall be allocated as a
general investment gain in proportion to the number of shares held in the Active
Participants’ Stock Fund Accounts as of the last Valuation Date of the Plan Year
for which they are allocated in the same manner as described in
Section 7.2-2(i).
     8.1-2. Shares of Stock or cash attributable to the second category (i.e.,
Employer contributions, Stock released from the Unallocated Stock Fund on the
basis of Employer contributions, and amounts forfeited) will be allocated to the
Stock Fund Accounts or Investment Fund Accounts, as the case may be, pro rata,
in proportion to the Compensation of each Active Participant that was earned by
such Participant for the portion of the calendar year during which he or she was
a Participant compared to total Compensation for all Active Participants.

-19-



--------------------------------------------------------------------------------



 



     8.1-3. Shares of Stock or cash attributable to contributions made under
Section 4.1-2 shall be allocated specifically to the Participants on whose
behalf such contributions were made.
     8.2 Charges to Accounts. When a Valuation Date occurs, any distributions
made to or on behalf of any Participant or Beneficiary since the last preceding
Valuation Date shall be charged to the proper Accounts maintained for that
Participant or Beneficiary.
     8.3 Stock Fund Account Subject to the provisions of Sections 5 and 8.1, as
of the last day of each Plan Year, the Trustee shall credit to each
Participant’s Stock Fund Account: (a) the Participant’s allocable share of Stock
purchased by the Trustee or contributed by the Employer to the Trust Fund for
that year; (b) the Participant’s allocable share of the Stock that is released
from the Unallocated Stock Fund for that year; (c) the Participant’s allocable
share of any forfeitures of Stock arising under the Plan during that year; and
(d) any stock dividends declared and paid during that year on Stock credited to
the Participant’s Stock Fund Account.
     If, in any Plan Year during which an outstanding Stock Obligation exists,
the Employer directs the Trustee to sell or otherwise dispose of a number of
shares of Stock in the Unallocated Stock Fund sufficient to repay, in its
entirety, the Stock Obligations, and following such repayment, there remains
Stock or other assets in the Unallocated Stock Fund, such Stock or other assets
shall be allocated as of the last day of the Plan Year in which the repayment
occurred as earnings of the Plan to Active Participants, in proportion to the
number of shares held in Active Participants’ Stock Fund Accounts.
     8.4 Investment Fund. Subject to the provisions of Sections 5 and 8.1 as of
the last day of each Plan Year, the Trustee shall credit to each Participant’s
Investment Fund Account: (a) the Participant’s allocable share of any
contribution for that year made by the Employer in cash or in property other
than Stock that is not used by the Trustee to purchase Employer Stock or to make
payments due under a Stock Obligation; (b) the Participant’s allocable share of
any forfeitures from the Investment Fund Accounts of other Participants arising
under the Plan during that year; (c) any cash dividends paid during that year on
Stock credited to the Participant’s Stock Fund Account, other than dividends
which are paid directly to the Participant and other than dividends which are
used to repay Stock Obligation; and (d) the share of the net income or loss of
the Trust Fund properly allocable to that Participant’s Investment Fund Account,
as provided in Section 8.5.
     8.5 Adjustment to Value of Trust Fund. As of the last day of each Plan
Year, the Trustee shall determine: (i) the net worth of that portion of the
Trust Fund which consists of properties other than Stock (the “Investment
Fund”); and (ii) the increase or decrease in the net worth of the Investment
Fund since the last day of the preceding Plan Year. The net worth of the
Investment Fund shall be the fair market value of all properties held by the
Trustee under the Trust Agreement other than Stock, net of liabilities other
than liabilities to Participants and their beneficiaries. The Trustee shall
allocate to the Investment Fund Account of each Participant that percentage of
the increase or decrease in the net worth of the Investment Fund equal to the
ratio which the balances credited to the Participant’s Investment Fund Account
bear to the total amount credited to all Participants’ Investments Fund
Accounts. This allocation shall be made after application of Section 7.2, but
before application of Sections 8.1, 8.4 and 5.1.
     8.6 Participant Statements. Each Plan Year, the Trustee will provide each
Participant with a statement of his or her Account balances as of the last day
of the Plan Year.

-20-



--------------------------------------------------------------------------------



 



Section 9. Vesting of Participants’ Interests.
     9.1 Vesting in Accounts. A Participant’s vested interest in his Account
shall be based on his Vesting Years in accordance with the following table,
subject to the balance of this Section 9:

      Vesting   Percentage of Years   Interest Vested
Fewer than 2
  0%
2
  20%
3
  40%
4
  60%
5
  80%
6 or more
  100%

     9.2 Computation of Vesting Years. For purposes of this Plan, a “Vesting
Year” means generally a Plan Year in which an Eligible Employee has performed at
least 1,000 Hours of Service, beginning with the first Plan Year in which the
Eligible Employee has completed an Hour of Service with the Employer, and
including Service with other Employers as provided in the definition of
“Service.” Notwithstanding the above, an Eligible Employee who was employed with
the Bank, prior to the Effective Date shall receive credit for vesting purposes
for up to six calendar years of continuous employment with the Bank, in which
such Eligible Employee completed 1,000 Hours of Service (such years shall also
be referred to as “Vesting Years”). An employee of Liberty Bank who became an
employee of the Bank on the effective date of the merger of Liberty Bank with
the Bank shall receive credit for purposes of determining Vesting Years under
the Plan for each calendar year in which such person completed 1,000 Hours of
Service with Liberty Bank prior to the effective time of said merger, up to a
maximum of six Vesting Years. However, a Participant’s Vesting Years shall be
computed subject to the following conditions and qualifications:
     9.2-1 A Participant’s Vesting Years shall not include any Service prior to
the date on which an Employee attains age 18.
     9.2-2 To the extent applicable, a Participant’s vested interest in his
Account accumulated before five (5) consecutive one year Breaks in Service shall
be determined without regard to any Service after such five consecutive Breaks
in Service. Further, if a Participant has five (5) consecutive one year Breaks
in Service before his interest in his Account has become vested to some extent,
pre-Break in Service years of Service shall not be required to be taken into
account for purposes of determining his post-Break in Service vested percentage.
     9.2-3 To the extent applicable, in the case of a Participant who has five
(5) or more consecutive one year Breaks in Service, the Participant’s pre-Break
in Service will count in vesting of the Employer-derived post-Break in Service
accrued benefit only if either:
     (i) such Participant has any nonforfeitable interest in the accrued benefit
attributable to Employer contributions at the time of severance from employment,
or
     (ii) upon returning to Service the number of consecutive one year Breaks in
Service is less than the number of years of Service.
     9.2-4 Notwithstanding any provision of the Plan to the contrary,
calculation of service for determining Vesting Years with respect to qualified
military service will be provided in accordance with Section 414(u) of the Code.

-21-



--------------------------------------------------------------------------------



 



     9.2-5 To the extent applicable, if any amendment changes the vesting
schedule, including an automatic change to or from a top-heavy vesting schedule,
any Participant with three (3) or more Vesting Years may, by filing a written
request with the Employer, elect to have his vested percentage computed under
the vesting schedule in effect prior to the amendment. The election period must
begin not later than the later of sixty (60) days after the amendment is
adopted, the amendment becomes effective, or the Participant is issued written
notice of the amendment by the Employer or the Committee.
     9.3 Full Vesting Upon Certain Events.
     9.3-1 Notwithstanding Section 9.1, a Participant’s interest in his Account
shall fully vest on the Participant’s Normal Retirement Date. The Participant’s
interest shall also fully vest in the event that his Service is terminated by
Disability or by death. For purposes of this Section 9.3-1, benefits payable in
the event of a Participant’s death or Disability while performing qualified
military service shall fully vest in accordance with Section 414(u)(9) of the
Code.
     9.3-2 The Participant’s interest in his Account shall also fully vest in
the event of a “Change in Control” of the Bank, or the Company. For these
purposes, “Change in Control” shall mean an event of a nature that (i) would be
required to be reported in response to Item 5.01 of the Current Report on
Form 8K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Company within the meaning of the Home
Owners’ Loan Act, as amended, and applicable rules and regulations promulgated
thereunder as in effect at the time of the Change in Control (collectively, the
“HOLA”); or (iii) without limitation such a Change in Control shall be deemed to
have occurred at such time as (a) any “Person” (as the term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Bank or the Company representing 25% or more of the Bank’s or
the Company’s outstanding securities except for any securities purchased by the
Bank’s employee stock ownership plan or trust; or (b) individuals who constitute
the Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided, however, that this sub-section
(b) shall not apply if the Incumbent Board is replaced by the appointment by a
Federal banking agency of a conservator or receiver for the Bank and, provided
further that any person becoming a director subsequent to the date hereof whose
election was approved by a vote of at least two-thirds of the directors
comprising the Incumbent Board or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (b), considered as though
he were a member of the Incumbent Board; or (c) a reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or the
Company, or similar transaction in which the Bank or Company is not the
surviving institution occurs; or (d) a proxy statement is distributed soliciting
proxies from stockholders of the Company, by someone other than the current
management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company or similar transaction
with one or more corporations as a result of which the outstanding shares of the
class of securities then subject to the Plan are to be exchanged for or
converted into cash or property or securities not issued by the Company; or
(e) a tender offer is made for 25% or more of the voting securities of the
Company and the shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror. Notwithstanding anything herein to the contrary, the
reorganization of the Company by way of a second step conversion shall not be
considered a “Change in Control.”

-22-



--------------------------------------------------------------------------------



 



     9.3-3 Upon a Change in Control described in 9.3-2, the Plan shall be
terminated and the Plan Administrator shall direct the Trustee to sell a
sufficient amount of Stock from the Unallocated Stock Fund to repay any
outstanding Stock Obligation in full. The proceeds of such sale shall be used to
repay such Stock Obligation. After repayment of the Stock Obligation, all
remaining shares in the Unallocated Stock Fund (or the proceeds thereof, if
applicable) shall be deemed to be earnings and shall be allocated in accordance
with the requirements of Section 8.3.
     9.4 Full Vesting Upon Plan Termination. Notwithstanding Section 9.1, a
Participant’s interest in his Account shall fully vest upon termination of this
Plan or upon the permanent and complete discontinuance of contributions by his
Employer. In the event of a partial termination, the interest of each affected
Participant shall fully vest with respect to that part of the Plan which is
terminated. A partial termination of the Plan shall be determined by the
Internal Revenue Service Commissioner based on the facts and circumstances of
the particular case in accordance with Code Section 411(d)(3) and the
corresponding Treasury Regulations issued thereunder.
     9.5 Forfeiture, Repayment, and Restoral. If a Participant’s Service
terminates before his interest in his Account is fully vested, that portion
which has not vested shall be forfeited if he either (i) receives a distribution
of his entire vested interest pursuant to Section 10.1, or (ii) incurs a
one-year Break in Service. If a Participant’s Service terminates prior to having
any portion of his Account become vested, such Participant shall be deemed to
have received a distribution of his vested interest immediately upon his
severance from employment.
     If a Participant who has suffered a forfeiture of the nonvested portion of
his Account returns to Service before he has five (5) consecutive one-year Break
in Service, the nonvested portion shall be restored, provided that, if the
Participant had received a distribution of his vested Account balance, the
amount distributed shall be repaid prior to such restoral. The Participant may
repay such amount at any time within five years after he has returned to
Service. The amount repaid shall be credited to his Account at the time it is
repaid; an additional amount equal to that portion of his Account which was
previously forfeited shall be restored to his Account at the same time from
other Employees’ forfeitures and, if such forfeitures are insufficient, then
from amounts allocated in accordance with Section 8.1-1(ii), and if
insufficient, then from a special contribution by his Employer for that year. If
the Participant did not receive a distribution of his vested Account balance,
any forfeiture restored shall include earnings that would have been credited to
the Account but for the forfeiture. A Participant who was deemed to have
received a distribution of his vested interest in the Plan shall have his
Account restored as of the first day on which he performs an Hour of Service
after his return.
     9.6 Accounting for Forfeitures. If a portion of a Participant’s Account is
forfeited, Stock allocated to said Participant’s Account shall be forfeited only
after other assets are forfeited. If interests in more than one class of Stock
have been allocated to a Participant’s Account, the Participant must be treated
as forfeiting the same proportion of each class of Stock. A forfeiture shall be
charged to the Participant’s Account as of the first day of the first Valuation
Period in which the forfeiture becomes certain pursuant to Section 9.5. Except
as otherwise provided in that Section, a forfeiture shall be added to the
contributions of the terminated Participant’s Employer which are to be credited
to other Participants pursuant to Section 4.1 as of the last day of the Plan
Year in which the forfeiture becomes certain.
     9.7 Vesting and Nonforfeitability. A Participant’s interest in his Account
which has become vested shall be nonforfeitable for any reason.

-23-



--------------------------------------------------------------------------------



 



Section 10. Payment of Benefits.
     10.1 Benefits for Participants. For a Participant whose Service ends for
any reason, distribution will be made to or for the benefit of the Participant
or, in the case of the Participant’s death, his Beneficiary, by payment in a
lump sum, in accordance with Section 10.2. Prior to any such distribution, any
Participant entitled to a distribution will receive a form upon which the
Participant can elect the manner of such distribution (e.g., whether to receive
the distribution directly or transfer such distribution to an individual
retirement account or other tax-qualified plan), a notice regarding the
consequences of such distribution, and if applicable, that the Participant has
the right not to consent to a distribution at such time. Notice to the
Participant with regard to having the right to elect the manner in which his
vested Account balance will be distributed to him may be given up to 180 days
before the first day of the first period for which an amount is payable.
Notwithstanding any provision to the contrary, if the value of a Participant’s
vested Account balance at the time of any distribution does not exceed $1,000,
then such Participant’s vested Account shall be distributed, without regard to
whether the Participant consents, in a lump sum within 60 days after the end of
the Plan Year in which employment terminates. If the value of a Participant’s
vested Account balance is in excess of $5,000, then his benefits shall not be
paid prior to his Normal Retirement Date unless he elects an early payment date
in a written election filed with the Committee. A Participant may modify such an
election at any time, provided any new benefit payment date is at least 30 days
after a modified election is delivered to the Committee. Failure of a
Participant to consent to a distribution prior his Normal Retirement Date shall
be deemed to be an election to defer commencement of payment of any benefit
under this section. Notwithstanding the foregoing, unless a Participant elects
to receive a distribution, the Plan administrator shall transfer accounts in
excess of $1,000 but not in excess of $5,000, in a direct rollover to an
individual retirement plan designated by the Plan administrator in accordance
with Code Section 401(a)(31)(B) and the regulations promulgated thereunder. All
distributions of $5,000 or less that are made pursuant to this Section without
the Participant’s consent shall be made in cash.
     10.2 Time for Distribution.
     10.2-1 If the Participant and, if applicable, with the consent of the
Participant’s spouse, elects the distribution of the Participant’s Account
balance in the Plan, distribution shall commence as soon as practicable
following his severance from employment, but no later than one year after the
close of the Plan Year in which the Participant severs from employment by reason
of attainment of Normal Retirement Age under the Plan, Disability, or death. In
the event the Participant severs from employment for reasons other than Normal
Retirement Age under the Plan, Disability or death, distribution shall commence
as soon as practicable following his severance from employment, but no later
than five years after the close of the Plan Year in which the Participant severs
from employment.
     10.2-2 Unless the Participant elects otherwise, the distribution of the
balance of a Participant’s Account shall commence not later than the 60th day
after the latest of the close of the Plan Year in which -
     (i) the Participant attains the age of 65;
     (ii) occurs the tenth anniversary of the year in which the Participant
commenced participation in the Plan; or
     (iii) the Participant terminates his Service with the Employer.
     10.2-3 Notwithstanding anything to the contrary, (1) with respect to a
5-percent owner (as defined in Code Section 416), distribution of a
Participant’s Account shall commence (whether or not he remains in the employ of
the Employer) not later than the April 1 of the calendar year next

-24-



--------------------------------------------------------------------------------



 



following the calendar year in which the Participant attains age 701/2, and
(2) with respect to all other Participants, payment of a Participant’s benefit
will commence not later than April 1 of the calendar year following the calendar
year in which the Participant attains age 701/2, or, if later, the year in which
the Participant retires. A Participant’s benefit from that portion of his
Account committed to the Investment Fund shall be calculated on the basis of the
most recent Valuation Date before the date of payment.
     10.2-4 Distribution of a Participant’s Account balance after his death
shall comply with the following requirements:
     (i) If a Participant dies before his distributions have commenced,
distribution of his Account to his Beneficiary shall commence not later than one
year after the end of the Plan Year in which the Participant died; however, if
the Participant’s Beneficiary is his surviving Spouse, distributions may
commence on the date on which the Participant would have attained age 701/2. In
either case, distributions shall be completed within five years after they
commence.
     (ii) If the Participant dies after distribution has commenced pursuant to
Section 10.1 but before his entire interest in the Plan has been distributed to
him, then the remaining portion of that interest shall, in accordance with
Section 401(a)(9) of the Code, be distributed at least as rapidly as under the
method of distribution being used under Section 10.1 at the date of his death.
     (iii) If a married Participant dies before his benefit payments begin, then
the Committee shall cause the balance in his Account to be paid to his
Beneficiary, provided, however, that no election by a married Participant of a
different Beneficiary than his surviving Spouse shall be valid unless the
election is accompanied by the Spouse’s written consent, which (i) must
acknowledge the effect of the election, (ii) must explicitly provide either that
the designated Beneficiary may not subsequently be changed by the Participant
without the Spouse’s further consent, or that it may be changed without such
consent, and (iii) must be witnessed by the Committee, its representative, or a
notary public. This requirement shall not apply if the Participant establishes
to the Committee’s satisfaction that the Spouse may not be located.
     10.2-5 All distributions under this section shall be determined and made in
accordance with Code Section 401(a)(9) and final Treasury Regulations
Sections 1.401(a)(9)-1 through 1.401(a)(9)-9, including the minimum distribution
incidental benefit requirements of Code Section 401(a)(9)(G). These provisions
override any distribution options in the Plan inconsistent with Code
Section 401(a)(9).
     10.3 Marital Status. The Committee, the Plan, the Trustee, and the
Employers shall be fully protected and discharged from any liability to the
extent of any benefit payments made as a result of the Committee’s good faith
and reasonable reliance upon information obtained from a Participant and his
Employer as to his marital status.
     10.4 Delay in Benefit Determination. If the Committee is unable to
determine the benefits payable to a Participant or Beneficiary on or before the
latest date prescribed for payment pursuant to Section 10.1 or 10.2, the
benefits shall in any event be paid within 60 days after they can first be
determined, with whatever makeup payments may be appropriate in view of the
delay.
     10.5 Accounting for Benefit Payments. Any benefit payment shall be charged
to the Participant’s Account as of the first day of the Valuation Period in
which the payment is made.

-25-



--------------------------------------------------------------------------------



 



     10.6 Options to Receive Stock. Unless ownership of virtually all Stock is
restricted to active Employees and qualified retirement plans for the benefit of
Employees pursuant to the certificates of incorporation or by-laws of the
Employers issuing Stock, a terminated Participant or the Beneficiary of a
deceased Participant may instruct the Committee to distribute the Participant’s
entire vested interest in his Account in the form of Stock. In that event, the
Committee shall apply the Participant’s vested interest in the Investment Fund
to purchase sufficient Stock from the Stock Fund or from any owner of Stock to
make the required distribution. In all other cases, other than as specifically
set forth in Section 10.1, the Participant’s vested interest in the Stock Fund
shall be distributed in shares of Stock, and his vested interest in the
Investment Fund shall be distributed in cash.
     Any Participant who receives Stock pursuant to Section 10.1, and any person
who has received Stock from the Plan or from such a Participant by reason of the
Participant’s death or incompetence, by reason of divorce or separation from the
Participant, or by reason of a rollover contribution described in
Section 402(a)(5) of the Code, shall have the right to require the Employer
which issued the Stock to purchase the Stock for its current fair market value
(hereinafter referred to as the “put right”). The put right shall be exercisable
by written notice to the Committee during the first 60 days after the Stock is
distributed by the Plan, and, if not exercised in that period, during the first
60 days in the following Plan Year after the Committee has communicated to the
Participant its determination as to the Stock’s current fair market value.
However, the put right shall not apply to the extent that the Stock, at the time
the put right would otherwise be exercisable, may be sold on an established
market in accordance with federal and state securities laws and regulations.
Similarly, the put option shall not apply with respect to the portion of a
Participant’s Account which the Employee elected to have reinvested under Code
Section 401(a)(28)(B). If the put right is exercised, the Trustee may, if so
directed by the Committee in its sole discretion, assume the Employer’s rights
and obligations with respect to purchasing the Stock. Notwithstanding anything
herein to the contrary, in the case of a plan established by a bank (as defined
in Code Section 581), the put option shall not apply if prohibited by a federal
or state law and Participants are entitled to elect their benefits be
distributed in cash.
     The Employer or the Trustee, as the case may be, may elect to pay for the
Stock in equal periodic installments, not less frequently than annually, over a
period beginning not later than 30 days after the exercise of the put right and
not exceeding five years, with adequate security and interest at a reasonable
rate on the unpaid balance, all such terms to be set forth in a promissory note
delivered to the seller with normal terms as to acceleration upon any uncured
default.
     Nothing contained herein shall be deemed to obligate any Employer to
register any Stock under any federal or state securities law or to create or
maintain a public market to facilitate the transfer or disposition of any Stock.
The put right described herein may only be exercised by a person described in
the second preceding paragraph, and may not be transferred with any Stock to any
other person. As to all Stock purchased by the Plan in exchange for any Stock
Obligation, the put right shall be nonterminable. The put right for Stock
acquired through a Stock Obligation shall continue with respect to such Stock
after the Stock Obligation is repaid or the Plan ceases to be an employee stock
ownership plan.
     10.7 Restrictions on Disposition of Stock. Except in the case of Stock
which is traded on an established market, a Participant who receives Stock
pursuant to Section 10.1, and any person who has received Stock from the Plan or
from such a Participant by reason of the Participant’s death or incompetence, by
reason of divorce or separation from the Participant, or by reason of a rollover
contribution described in Section 402(a)(5) of the Code, shall, prior to any
sale or other transfer of the Stock to any other person, first offer the Stock
to the issuing Employer and to the Plan at the greater of (i) its current fair
market value, or (ii) the purchase price offered in good faith by an independent
third party purchaser. This restriction shall apply to any transfer, whether
voluntary, involuntary, or by operation of law, and whether for consideration or
gratuitous. Either the Employer or the Trustee may accept the offer within 14
days after it is delivered. Any Stock distributed by the Plan shall bear a
conspicuous legend describing the right of first refusal under this

-26-



--------------------------------------------------------------------------------



 



Section 10.7, as well as any other restrictions upon the transfer of the Stock
imposed by federal and state securities laws and regulations.
     10.8 Continuing Loan Provisions; Creations of Protections and Rights.
Except as otherwise provided in Sections 10.6 and 10.7 and this Section, no
shares of Employer Stock held or distributed by the Trustee may be subject to a
put, call or other option, or buy-sell arrangement. The provisions of this
Section shall continue to be applicable to such Stock even if the Plan ceases to
be an employee stock ownership plan under Section 4975(e)(7) of the Code.
     10.9 Direct Rollover of Eligible Distribution. A Participant or distributee
may elect, at the time and in the manner prescribed by the Trustee or the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the Participant or
distributee in a direct rollover.
     10.9-1 An “eligible rollover” is any distribution that does not include:
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the Participant and the Participant’s Beneficiary, or for a specified period
of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9); any hardship distribution described in
Section 401(k)(2)(B)(i)(IV) of the Code; and the portion of any distribution
that is not included in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to employer securities). A portion
of a distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in section
401(a) or 403(a) of the Code that agrees to separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
     10.9-2 An “eligible retirement plan” is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the distributee’s
eligible rollover distribution. An eligible retirement plan shall also include
an annuity contract described in Section 403(b) of the Code and an eligible plan
under Section 457(b) of the Code which is maintained by a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. Effective January 1, 2008, an “eligible retirement plan” shall include a
deemed individual retirement account described in Code Section 408(q) and a Roth
individual retirement account in accordance with Section 408A(e).
     10.9-3 A “direct rollover” is a payment by the Plan to the eligible
retirement plan specified by the distributee.
     10.9-4 The term “distributee” shall refer to a deceased Participant’s
Spouse or a Participant’s former Spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), and shall
include non-spouse Beneficiaries pursuant to Code Section 402(c)(11).
     10.9-5 The Administrator shall provide Participants or other distributes of
eligible rollover distributions with a written notice designed to comply with
the requirements of Code Section 402(f). Such notice shall be provided within a
reasonable period of time before making an eligible rollover

-27-



--------------------------------------------------------------------------------



 



distribution. Such notice may be provided up to 180 days before the first day of
the first period for which an amount is payable.
     10.10 Waiver of 30-Day Period After Notice of Distribution. If a
distribution is one to which Sections 401(a)(11) and 417 of the Code do not
apply, such distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Treasury Regulations is given,
provided that:
     (i) the Trustee or Committee, as applicable, clearly informs the
Participant that the Participant has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular option), and
     (ii) the Participant, after receiving the notice, affirmatively elects a
distribution.
Section 11. Rules Governing Benefit Claims and Review of Appeals.
     11.1 Claim for Benefits. Any Participant or Beneficiary who qualifies for
the payment of benefits shall file a claim for his benefits with the Committee
on a form provided by the Committee. The claim, including any election of an
alternative benefit form, shall be filed at least 30 days before the date on
which the benefits are to begin. If a Participant or Beneficiary fails to file a
claim by the day before the date on which benefits become payable, he shall be
presumed to have filed a claim for payment for the Participant’s benefits in the
standard form prescribed by Sections 10.1 or 10.2.
     11.2 Notification by Committee. Within 90 days after receiving a claim for
benefits (or within 180 days, if special circumstances require an extension of
time and written notice of the extension is given to the Participant or
Beneficiary within 90 days after receiving the claim for benefits), the
Committee shall notify the Participant or Beneficiary whether the claim has been
approved or denied. If the Committee denies a claim in any respect, the
Committee shall set forth in a written notice to the Participant or Beneficiary:
     (i) each specific reason for the denial;
     (ii) specific references to the pertinent Plan provisions on which the
denial is based;
     (iii) a description of any additional material or information which could
be submitted by the Participant or Beneficiary to support his claim, with an
explanation of the relevance of such information; and
     (iv) an explanation of the claims review procedures set forth in
Section 11.3.
     11.3 Claims Review Procedure. Within 60 days after a Participant or
Beneficiary receives notice from the Committee that his claim for benefits has
been denied in any respect, he may file with the Committee a written notice of
appeal setting forth his reasons for disputing the Committee’s determination. In
connection with his appeal the Participant or Beneficiary or his representative
may inspect or purchase copies of pertinent documents and records to the extent
not inconsistent with other Participants’ and Beneficiaries’ rights of privacy.
Within 60 days after receiving a notice of appeal from a prior determination (or
within 120 days, if special circumstances require an extension of time and
written notice of the extension is given to the Participant or Beneficiary and
his representative within 60 days after receiving the notice of appeal), the
Committee shall furnish to the Participant or Beneficiary and his
representative, if any, a written statement of the Committee’s final decision
with respect to his claim, including the reasons for such decision and the
particular Plan provisions upon which it is based.

-28-



--------------------------------------------------------------------------------



 



Section 12. The Committee and its Functions.
     12.1 Authority of Committee. The Committee shall be the “plan
administrator” within the meaning of ERISA and shall have exclusive
responsibility and authority to control and manage the operation and
administration of the Plan, including the interpretation and application of its
provisions, except to the extent such responsibility and authority are otherwise
specifically (i) allocated to the Bank, the Employers, or the Trustee under the
Plan and Trust Agreement, (ii) delegated in writing to other persons by the
Bank, the Employers, the Committee, or the Trustee, or (iii) allocated to other
parties by operation of law. The Committee shall have exclusive responsibility
regarding decisions concerning the payment of benefits under the Plan. The
Committee shall have no investment responsibility with respect to the Investment
Fund except to the extent, if any, specifically provided in the Trust Agreement.
In the discharge of its duties, the Committee may employ accountants, actuaries,
legal counsel, and other agents (who also may be employed by an Employer or the
Trustee in the same or some other capacity) and may pay their reasonable
expenses and compensation.
     12.2 Identity of Committee. The Committee shall consist of three or more
individuals selected by the Bank. Any individual, including a director, trustee,
shareholder, officer, or Employee of an Employer, shall be eligible to serve as
a member of the Committee. The Bank shall have the power to remove any
individual serving on the Committee at any time without cause upon 10 days
written notice, and any individual may resign from the Committee at any time
upon 10 days written notice to the Bank. The Bank shall notify the Trustee of
any change in membership of the Committee.
     12.3 Duties of Committee. The Committee shall keep whatever records may be
necessary to implement the Plan and shall furnish whatever reports may be
required from time to time by the Bank. The Committee shall furnish to the
Trustee whatever information may be necessary to properly administer the Trust.
The Committee shall see to the filing with the appropriate government agencies
of all reports and returns required of the Plan under ERISA and other laws.
     Further, the Committee shall have exclusive responsibility and authority
with respect to the Plan’s holdings of Stock and shall direct the Trustee in all
respects regarding the purchase, retention, sale, exchange, and pledge of Stock
and the creation and satisfaction of Stock Obligations. The Committee shall at
all times act consistently with the Bank’s long-term intention that the Plan, as
an employee stock ownership plan, be invested primarily in Stock. Subject to the
direction of the board as to the application of Employer contributions to Stock
Obligations, and subject to the provisions of Sections 6.4 and 10.6 as to
Participants’ rights under certain circumstances to have their Accounts invested
in Stock or in assets other than Stock, the Committee shall determine in its
sole discretion the extent to which assets of the Trust shall be used to repay
Stock Obligations, to purchase Stock, or to invest in other assets to be
selected by the Trustee or an investment manager. No provision of the Plan
relating to the allocation or vesting of any interests in the Stock Fund or the
Investment Fund shall restrict the Committee from changing any holdings of the
Trust, whether the changes involve an increase or a decrease in the Stock or
other assets credited to Participants’ Accounts. In determining the proper
extent of the Trust’s investment in Stock, the Committee shall be authorized to
employ investment counsel, legal counsel, appraisers, and other agents and to
pay their reasonable expenses and compensation.
     12.4 Valuation of Stock. If the valuation of any Stock is not established
by reported trading on a generally recognized public market, the valuation of
such Stock shall be determined by an independent appraiser. For purposes of the
preceding sentence, the term “independent appraiser” means any appraiser meeting
requirements similar to the requirements of the regulations prescribed under
Section 170(a)(1) of the Code.

-29-



--------------------------------------------------------------------------------



 



     12.5 Compliance with ERISA. The Committee shall perform all acts necessary
to comply with ERISA. Each individual member or employee of the Committee shall
discharge his duties in good faith and in accordance with the applicable
requirements of ERISA.
     12.6 Action by Committee. All actions of the Committee shall be governed by
the affirmative vote of a number of members which is a majority of the total
number of members currently appointed, including vacancies.
     12.7 Execution of Documents. Any instrument executed by the Committee shall
be signed by any member or employee of the Committee.
     12.8 Adoption of Rules. The Committee shall adopt such rules and
regulations of uniform applicability as it deems necessary or appropriate for
the proper administration and interpretation of the Plan.
     12.9 Responsibilities to Participants. The Committee shall determine which
Employees qualify to enter the Plan. The Committee shall furnish to each
Eligible Employee whatever summary plan descriptions, summary annual reports,
and other notices and information may be required under ERISA. The Committee
also shall determine when a Participant or his Beneficiary qualifies for the
payment of benefits under the Plan. The Committee shall furnish to each such
Participant or Beneficiary whatever information is required under ERISA (or is
otherwise appropriate) to enable the Participant or Beneficiary to make whatever
elections may be available pursuant to Sections 6 and 10, and the Committee
shall provide for the payment of benefits in the proper form and amount from the
assets of the Trust Fund. The Committee may decide in its sole discretion to
permit modifications of elections and to defer or accelerate benefits to the
extent consistent with applicable law and the best interests of the individuals
concerned.
     12.10 Alternative Payees in Event of Incapacity. If the Committee finds at
any time that an individual qualifying for benefits under this Plan is a minor
or is incompetent, the Committee may direct the benefits to be paid, in the case
of a minor, to his parents, his legal guardian, or a custodian for him under the
Uniform Gifts to Minors Act, or, in the case of an incompetent, to his spouse,
or his legal guardian, the payments to be used for the individual’s benefit. The
Committee and the Trustee shall not be obligated to inquire as to the actual use
of the funds by the person receiving them under this Section 12.10, and any such
payment shall completely discharge the obligations of the Plan, the Trustee, the
Committee, and the Employers to the extent of the payment.
     12.11 Indemnification by Employers. Except as separately agreed in writing,
the Committee, and any member or employee of the Committee, shall be indemnified
and held harmless by the Employer, jointly and severally, to the fullest extent
permitted by ERISA, and subject to and conditioned upon compliance with 12
C.F.R. Section 545.121, to the extent applicable, against any and all costs,
damages, expenses, and liabilities reasonably incurred by or imposed upon it or
him in connection with any claim made against it or him or in which it or he may
be involved by reason of its or his being, or having been, the Committee, or a
member or employee of the Committee, to the extent such amounts are not paid by
insurance.
     12.12 Nonparticipation by Interested Member. Any member of the Committee
who also is a Participant in the Plan shall take no part in any determination
specifically relating to his own participation or benefits, unless his
abstention would leave the Committee incapable of acting on the matter.
Section 13. Adoption, Amendment, or Termination of the Plan.
     13.1 Adoption of Plan by Other Employers. With the consent of the Bank, any
entity may become a participating Employer under the Plan by (i) taking such
action as shall be necessary to adopt the Plan, (ii) becoming a party to the
Trust Agreement establishing the Trust Fund, and (iii) executing and

-30-



--------------------------------------------------------------------------------



 



delivering such instruments and taking such other action as may be necessary or
desirable to put the Plan into effect with respect to the entity’s Employees.
     13.2 Plan Adoption Subject to Qualification. Notwithstanding any other
provision of the Plan, the adoption of the Plan and the execution of the Trust
Agreement are conditioned upon their being determined initially by the Internal
Revenue Service to meet the qualification requirements of Section 401(a) of the
Code, so that the Employers may deduct currently for federal income tax purposes
their contributions to the Trust and so that the Participants may exclude the
contributions from their gross income and recognize income only when they
receive benefits. In the event that this Plan is held by the Internal Revenue
Service not to qualify initially under Section 401(a), the Plan may be amended
retroactively to the earliest date permitted by Treasury Regulations in order to
secure qualification under Section 401(a). If this Plan is held by the Internal
Revenue Service not to qualify initially under Section 401(a) either as
originally adopted or as amended, each Employer’s contributions to the Trust
under this Plan (including any earnings thereon) shall be returned to it and
this Plan shall be terminated. In the event that this Plan is amended after its
initial qualification and the Plan as amended is held by the Internal Revenue
Service not to qualify under Section 401(a), the amendment may be modified
retroactively to the earliest date permitted by Treasury Regulations in order to
secure approval of the amendment under Section 401(a).
     13.3 Right to Amend or Terminate. The Bank intends to continue this Plan as
a permanent program. However, each participating Employer separately reserves
the right to suspend, supersede, or terminate the Plan at any time and for any
reason, as it applies to that Employer’s Employees, and the Bank reserves the
right to amend, suspend, supersede, merge, consolidate, or terminate the Plan at
any time and for any reason, as it applies to the Employees of each Employer. No
amendment, suspension, supersession, merger, consolidation, or termination of
the Plan shall (i) reduce any Participant’s or Beneficiary’s proportionate
interest in the Trust Fund, (ii) reduce or restrict, either directly or
indirectly, the benefit provided any Participant prior to the amendment, or
(iii) divert any portion of the Trust Fund to purposes other than the exclusive
benefit of the Participants and their Beneficiaries prior to the satisfaction of
all liabilities under the Plan. Moreover, there shall not be any transfer of
assets to a successor plan or merger or consolidation with another plan unless,
in the event of the termination of the successor plan or the surviving plan
immediately following such transfer, merger, or consolidation, each participant
or beneficiary would be entitled to a benefit equal to or greater than the
benefit he would have been entitled to if the plan in which he was previously a
participant or beneficiary had terminated immediately prior to such transfer,
merger, or consolidation. Following a termination of this Plan by the Bank, the
Trustee shall continue to administer the Trust and pay benefits in accordance
with the Plan as amended from time to time and the Committee’s instructions.
Section 14. Miscellaneous Provisions.
     14.1 Plan Creates No Employment Rights. Nothing in this Plan shall be
interpreted as giving any Employee the right to be retained as an Employee by an
Employer, or as limiting or affecting the rights of an Employer to control its
Employees or to terminate the Service of any Employee at any time and for any
reason, subject to any applicable employment or collective bargaining
agreements.
     14.2 Nonassignability of Benefits. No assignment, pledge, or other
anticipation of benefits from the Plan will be permitted or recognized by the
Employer, the Committee, or the Trustee. Moreover, benefits from the Plan shall
not be subject to attachment, garnishment, or other legal process for debts or
liabilities of any Participant or Beneficiary, to the extent permitted by law.
This prohibition on assignment or alienation shall apply to any judgment,
decree, or order (including approval of a property settlement agreement) which
relates to the provision of child support, alimony, or property rights to a
present or former spouse, child or other dependent of a Participant pursuant to
a state domestic relations or community property law, unless the

-31-



--------------------------------------------------------------------------------



 



judgment, decree, or order is determined by the Committee to be a qualified
domestic relations order within the meaning of Section 414(p) of the Code, as
more fully set forth in Section 14.12 hereof.
     14.3 Limit of Employer Liability. The liability of the Employer with
respect to Participants under this Plan shall be limited to making contributions
to the Trust from time to time, in accordance with Section 4.
     14.4 Treatment of Expenses. All expenses incurred by the Committee and the
Trustee in connection with administering this Plan and Trust Fund shall be paid
by the Trustee from the Trust Fund to the extent the expenses have not been paid
or assumed by the Employer or by the Trustee. The Committee may determine that,
and shall inform the Trustee when, reasonable expenses may be charged directly
to the Account or Accounts of a Participant or group of Participants to whom or
for whose benefit such expenses are allocable, subject to the guidelines set
forth in Field Assistance Bulletin 2003-03, to the extent not superseded, or any
successor directive issued by the Department of Labor.
     14.5 Number and Gender. Any use of the singular shall be interpreted to
include the plural, and the plural the singular. Any use of the masculine,
feminine, or neuter shall be interpreted to include the masculine, feminine, or
neuter, as the context shall require.
     14.6 Nondiversion of Assets. Except as provided in Sections 5.2 and 14.12,
under no circumstances shall any portion of the Trust Fund be diverted to or
used for any purpose other than the exclusive benefit of the Participants and
their Beneficiaries prior to the satisfaction of all liabilities under the Plan.
     14.7 Separability of Provisions. If any provision of this Plan is held to
be invalid or unenforceable, the other provisions of the Plan shall not be
affected but shall be applied as if the invalid or unenforceable provision had
not been included in the Plan.
     14.8 Service of Process. The agent for the service of process upon the Plan
shall be the president of the Bank, or such other person as may be designated
from time to time by the Bank.
     14.9 Governing State Law. This Plan shall be interpreted in accordance with
the laws of the State of New York to the extent those laws are applicable under
the provisions of ERISA.
     14.10 Employer Contributions Conditioned on Deductibility. Employer
Contributions to the Plan are conditioned on deductibility under Code
Section 404. In the event that the Internal Revenue Service shall determine that
all or any portion of an Employer Contribution is not deductible under that
Section, the nondeductible portion shall be returned to the Employer within one
year of the disallowance of the deduction.
     14.11 Unclaimed Accounts. Neither the Employer nor the Trustees shall be
under any obligation to search for, or ascertain the whereabouts of, any
Participant or Beneficiary. The Employer or the Trustees, by certified or
registered mail addressed to his last known address of record with the Employer,
shall notify any Participant or Beneficiary that he is entitled to a
distribution under this Plan, and the notice shall quote the provisions of this
Section. If the Participant or Beneficiary fails to claim his benefits or make
his whereabouts known in writing to the Employer or the Trustees within seven
(7) calendar years after the date of notification, the benefits of the
Participant or Beneficiary under the Plan will be disposed of as follows:
     (i) If the whereabouts of the Participant is unknown but the whereabouts of
the Participant’s Beneficiary is known to the Trustees, distribution will be
made to the Beneficiary.

-32-



--------------------------------------------------------------------------------



 



     (ii) If the whereabouts of the Participant and his Beneficiary are unknown
to the Trustees, the Plan will forfeit the benefit, provided that the benefit is
subject to a claim for reinstatement if the Participant or Beneficiary make a
claim for the forfeited benefit.
     Any payment made pursuant to the power herein conferred upon the Trustees
shall operate as a complete discharge of all obligations of the Trustees, to the
extent of the distributions so made.
     14.12 Qualified Domestic Relations Order. Section 14.2 shall not apply to a
“qualified domestic relations order” defined in Code Section 414(p), and such
other domestic relations orders permitted to be so treated under the provisions
of the Retirement Equity Act of 1984. Further, to the extent provided under a
“qualified domestic relations order,” a former Spouse of a Participant shall be
treated as the Spouse or surviving Spouse for all purposes under the Plan.
In the case of any domestic relations order received by the Plan:
     (i) The Employer or the Committee shall promptly notify the Participant and
any other alternate payee of the receipt of such order and the Plan’s procedures
for determining the qualified status of domestic relations orders, and
     (ii) Within a reasonable period after receipt of such order, the Employer
or the Committee shall determine whether such order is a qualified domestic
relations order and notify the Participant and each alternate payee of such
determination. The Employer or the Committee shall establish reasonable
procedures to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders.
     During any period in which the issue of whether a domestic relations order
is a qualified domestic relations order is being determined (by the Employer or
Committee, by a court of competent jurisdiction, or otherwise), the Employer or
the Committee shall segregate in a separate account in the Plan or in an escrow
account the amounts which would have been payable to the alternate payee during
such period if the order had been determined to be a qualified domestic
relations order. If within eighteen (18) months the order (or modification
thereof) is determined to be a qualified domestic relations order, the Employer
or the Committee shall pay the segregated amounts (plus any interest thereon) to
the person or persons entitled thereto. If within eighteen (18) months it is
determined that the order is not a qualified domestic relations order, or the
issue as to whether such order is a qualified domestic relations order is not
resolved, then the Employer or the Committee shall pay the segregated amounts
(plus any interest thereon) to the person or persons who would have been
entitled to such amounts if there had been no order. Any determination that an
order is a qualified domestic relations order which is made after the close of
the eighteen (18) month period shall be applied prospectively only. The term
“alternate payee” means any Spouse, former Spouse, child or other dependent of a
Participant who is recognized by a domestic relations order as having a right to
receive all, or a portion of, the benefit payable under a Plan with respect to
such Participant.
     14.13 Use of Electronic Media to Provide Notices and Make Participant
Elections. Pursuant to Treasury Regulations Section 1.401(a)-21, the Plan may
elect to use electronic media to provide notices required to be provided to
Participants under the Plan and will accept elections from Participants
communicated to the Plan using such electronic media.

-33-



--------------------------------------------------------------------------------



 



Section 15. Top-Heavy Provisions.
     15.1 Top-Heavy Plan. This Plan is top-heavy if any of the following
conditions exist:
     (i) If the top-heavy ratio for this Plan exceeds sixty percent (60%) and
this Plan is not part of any required aggregation group or permissive
aggregation group;
     (ii) If this Plan is a part of a required aggregation group (but is not
part of a permissive aggregation group) and the aggregate top-heavy ratio for
the group of Plans exceeds sixty percent (60%); or
     (iii) If this Plan is a part of a required aggregation group and part of a
permissive aggregation group and the aggregate top-heavy ratio for the
permissive aggregation group exceeds sixty percent (60%).
     15.2. Definitions.
     In making this determination, the Committee shall use the following
definitions and principles:
     15.2-1 The “Determination Date,” with respect to the first Plan Year of any
plan, means the last day of that Plan Year, and with respect to each subsequent
Plan Year, means the last day of the preceding Plan Year. If any other plan has
a Determination Date which differs from this Plan’s Determination Date, the
top-heaviness of this Plan shall be determined on the basis of the other plan’s
Determination Date falling within the same calendar years as this Plan’s
Determination Date.
     15.2-2 A “Key Employee” means any employee or former employee (including
any deceased employee) who at any time during the plan year that includes the
determination date was an officer of the employer having annual compensation
greater than $145,000 (as adjusted under section 416(i)(1) of the Code), a
5-percent owner of the employer, or a 1-percent owner of the employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of section 415(c)(3) of the Code. The
determination of who is a key employee will be made in accordance with section
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.
     15.2-3 A “Non-key Employee” means an Employee who at any time during the
five years ending on the top-heavy Determination Date for the Plan Year has
received compensation from an Employer and who has never been a Key Employee,
and the Beneficiary of any such Employee.
     15.2-4 A “required aggregation group” includes (a) each qualified Plan of
the Employer in which at least one Key Employee participates in the Plan Year
containing the Determination Date and (b) any other qualified Plan of the
Employer which enables a Plan described in (a) to meet the requirements of Code
Sections 401(a)(4) or 410. For purposes of the preceding sentence, a qualified
Plan of the Employer includes a terminated Plan maintained by the Employer
within the period ending on the Determination Date. In the case of a required
aggregation group, each Plan in the group will be considered a top-heavy Plan if
the required aggregation group is a top-heavy group. No Plan in the required
aggregation group will be considered a top-heavy Plan if the required
aggregation group is not a top-heavy group. All Employers aggregated under Code
Sections 414(b), (c) or (m) or (o) (but only after the Code Section 414(o)
regulations become effective) are considered a single Employer.

-34-



--------------------------------------------------------------------------------



 



     15.2-5 A “permissive aggregation group” includes the required aggregation
group of Plans plus any other qualified Plan(s) of the Employer that are not
required to be aggregated but which, when considered as a group with the
required aggregation group, satisfy the requirements of Code Sections 401(a)(4)
and 410 and are comparable to the Plans in the required aggregation group. No
Plan in the permissive aggregation group will be considered a top-heavy Plan if
the permissive aggregation group is not a top-heavy group. Only a Plan that is
part of the required aggregation group will be considered a top-heavy Plan if
the permissive aggregation group is top-heavy.
     15.3 Top-Heavy Rules of Application .
          For purposes of determining the value of Account balances and the
present value of accrued benefits the following provisions shall apply:
     15.3-1 The value of Account balances and the present value of accrued
benefits will be determined as of the most recent Valuation Date that falls
within or ends with the twelve (12) month period ending on the Determination
Date.
     15.3-2 For purposes of testing whether this Plan is top-heavy, the present
value of an individual’s accrued benefits and an individual’s Account balances
is counted only once each year.
     15.3-3 The Account balances and accrued benefits of a Participant who is
not presently a Key Employee but who was a Key Employee in a Plan Year beginning
on or after January 1, 1984 will be disregarded.
     15.3-4 Employer contributions attributable to a salary reduction or similar
arrangement will be taken into account. Employer matching contributions also
shall be taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan.
     15.3-5 When aggregating Plans, the value of Account balances and accrued
benefits will be calculated with reference to the Determination Dates that fall
within the same calendar year.
     15.3-6 The present values of accrued benefits and the amounts of account
balances of an employee as of the determination date shall be increased by the
distributions made with respect to the employee under the plan and any plan
aggregated with the plan under Section 416(g)(2) of the Code during the 1-year
period ending on the determination date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the plan under Section 416(g)(2)(A)(i) of the
Code. In the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “five (5) year period” for “one (1) year period.”
     15.3-7 Accrued benefits and Account balances of an individual shall not be
taken into account for purposes of determining the top-heavy ratios if the
individual has performed no services for the Employer during the one (1) year
period ending on the applicable Determination Date. Compensation for purposes of
this subparagraph shall not include any payments made to an individual by the
Employer pursuant to a qualified or non-qualified deferred compensation plan.
     15.3-8 The present value of the accrued benefits or the amount of the
Account balances of any Employee participating in this Plan shall not include
any rollover contributions or other transfers voluntarily initiated by the
Employee except as described below. If this Plan transfers or rolls over funds
to another Plan in a transaction voluntarily initiated by the Employee, then
this Plan shall count the distribution for purposes of determining Account
balances or the present value of accrued

-35-



--------------------------------------------------------------------------------



 



benefits. A transfer incident to a merger or consolidation of two or more Plans
of the Employer (including Plans of related Employers treated as a single
Employer under Code Section 414), or a transfer or rollover between Plans of the
Employer, shall not be considered as voluntarily initiated by the Employee.
     15.4 Minimum Contributions. For any Top-Heavy Year, each Employer shall
make a special contribution on behalf of each Participant to the extent that the
total allocations to his Account pursuant to Section 4 is less than the lesser
of:
     (i) three percent of his 415 Compensation for that year, or
     (ii) the highest ratio of such allocation to 415 Compensation received by
any Key Employee for that year. For purposes of the special contribution of this
Section, a Key Employee’s 415 Compensation shall include amounts the Key
Employee elected to defer under a qualified 401(k) arrangement. Such a special
contribution shall be made on behalf of each Participant who is employed by an
Employer on the last day of the Plan Year, regardless of the number of his Hours
of Service, and shall be allocated to his Account.
     If the Employer maintains a qualified plan in addition to this Plan and
more than one such plan is determined to be Top-Heavy, a minimum contribution or
a minimum benefit shall be provided in one of such other plans, including a plan
that consists solely of a cash or deferred arrangement which meets the
requirements of Section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of Section 401(m)(11) of the Code are met.
     15.5 Top-Heavy Provisions Control in Top-Heavy Plan. In the event this Plan
becomes top-heavy and a conflict arises between the top-heavy provisions herein
set forth and the remaining provisions set forth in this Plan, the top-heavy
provisions shall control.

-36-